Exhibit 10.3
ASSET PURCHASE AGREEMENT
by and among
Palm Harbor Homes, Inc., a Florida Corporation
and
The Other Sellers Listed on the Signature Pages Hereto
and
Palm Harbor Homes, Inc., a Delaware Corporation
Dated as of November 29, 2010

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
Article I PURCHASE AND SALE
    2  
1.1 Assets to Be Transferred
    2  
1.2 Excluded Assets
    4  
1.3 Assumed Liabilities
    5  
1.4 Cure Costs
    5  
1.5 Excluded Liabilities
    5  
1.6 Purchase Price
    7  
1.7 Closing
    7  
1.8 Closing Deliveries by Sellers
    8  
1.9 Closing Deliveries by Purchaser
    8  
1.10 Assignment and Assumption of the Assumed Contracts
    9  
1.11 Base Price Adjustment
    9  
1.12 Valuation and Treatment of Uncollectable Accounts Receivable
    11  
1.13 Allocation of Proceeds
    12  
 
       
Article II CONVEYANCE OF OWNED REAL PROPERTY
    12  
 
       
2.1 Real Property Escrow
    12  
2.2 Real Property Escrow Opening and Closing Dates
    12  
2.3 Seller’s Real Property Transfer Documents
    13  
2.4 Purchaser’s Real Property Transfer Documents
    13  
2.5 Recording of Title
    13  
2.6 Title Commitments and Surveys
    14  
2.7 Title Policies
    14  
2.8 Real Property Escrow Cancellation Charges
    14  
2.9 Closing Costs and Recording Fees
    14  
2.10 Apportionments for Real Properties
    15  
 
       
Article III REPRESENTATIONS AND WARRANTIES OF SELLERS
    16  
 
       
3.1 Due Incorporation and Authority
    16  
3.2 No Conflicts
    16  
3.3 Organizational Documents; Meeting Minutes
    17  
3.4 Capitalization of Transferred Subsidiaries
    17  
 
       

 

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

(continued)

              Page  
3.5 Transferred Subsidiary Financial Statements
    18  
3.6 Transferred Subsidiary Undisclosed Liabilities; Guaranties
    18  
3.7 Accounts Receivable
    19  
3.8 Compliance with Laws
    19  
3.9 Permits
    20  
3.10 Contracts
    21  
3.11 Insurance Business
    23  
3.12 Real Property
    24  
3.13 Environmental Matters
    26  
3.14 Intellectual Property
    26  
3.15 Litigation and Other Claims
    27  
3.16 Condition of Tangible Personal Property
    27  
3.17 Title to Assets; Possession
    28  
3.18 Sufficiency of Assets
    28  
3.19 Inventory
    28  
3.20 Employees
    28  
3.21 Employee Benefits
    29  
3.22 Tax Matters
    31  
3.23 Affiliated Transactions
    33  
3.24 Product Liability; Product Warranties
    34  
3.25 Insurance
    34  
3.26 Absence of Certain Developments
    34  
3.27 Prohibited Payments
    36  
3.28 Bank Accounts; Lock Boxes; Powers of Attorney
    36  
3.29 Brokers
    36  
3.30 Disclaimer
    36  
 
       
Article IV REPRESENTATIONS AND WARRANTIES OF PURCHASER
    37  
 
       
4.1 Due Incorporation and Authority
    37  
4.2 No Conflicts
    37  

 

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

(continued)

              Page  
 
       
4.3 Litigation
    37  
4.4 Purchaser’s Financial Capability
    37  
4.5 Brokers
    38  
4.6 Acknowledgement of Sellers’ Disclaimer
    38  
4.7 Purchaser Disclaimer
    38  
 
       
Article V COVENANTS AND AGREEMENTS
    38  
 
       
5.1 Operation of the Business
    38  
5.2 Confidentiality
    39  
5.3 Expenses
    40  
5.4 Access to Information; Preservation of Records; Litigation Support
    40  
5.5 Regulatory and Other Authorizations; Consents
    41  
5.6 Further Actions
    41  
5.7 Bankruptcy Court Approval
    41  
5.8 Books and Records
    43  
5.9 Tax Matters
    43  
5.10 Notification of Certain Matters
    44  
5.11 Knowledge of Breach
    44  
5.12 Employment Arrangements
    45  
5.13 Insurance
    46  
5.14 Licensed Computer Software; Consents
    47  
5.15 Seller Release of Claims Against Transferred Subsidiaries
    47  
5.16 Change of Purchaser’s Name; Dissolution
    47  
 
       
Article VI PURCHASER’S CLOSING CONDITIONS
    48  
 
       
6.1 Representations and Warranties; Covenants
    48  
6.2 No Intervening Law
    48  
6.3 No Legal Proceedings
    48  
6.4 Bankruptcy Filing
    48  
6.5 Final Orders
    48  
6.6 Regulatory Approvals
    48  

 

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

(continued)

              Page  
 
       
6.7 Closing Documents
    48  
6.8 No Purchaser Objection to Initial Price Adjustment
    49  
6.9 No Material Adverse Effect
    49  
 
       
Article VII SELLERS’ CLOSING CONDITIONS
    49  
 
       
7.1 Representations and Warranties; Covenants
    49  
7.2 No Intervening Law
    49  
7.3 Sale Approval Order
    49  
7.4 No Legal Proceedings
    49  
7.5 Bankruptcy Filing
    50  
7.6 Final Orders
    50  
7.7 Regulatory Approvals
    50  
7.8 Closing Documents
    50  
 
       
Article VIII TERMINATION OF AGREEMENT
    50  
 
       
8.1 Termination Prior to Closing
    50  
8.2 Break-up Fee; Expense Reimbursement
    51  
8.3 Survival After Termination
    52  
 
       
Article IX MISCELLANEOUS
    52  
 
       
9.1 Certain Definitions
    52  
9.2 Consent to Jurisdiction; Service of Process; Waiver of Jury Trial
    62  
9.3 Notices
    63  
9.4 Entire Agreement
    64  
9.5 Non-Survival of Representations, Warranties and Covenants
    64  
9.6 Amendments
    64  
9.7 Waiver
    64  
9.8 Governing Law
    64  
9.9 Binding Effect; Assignment
    65  
9.10 Interpretation; Headings
    65  
9.11 Severability of Provisions
    65  
9.12 Counterparts
    65  
9.13 No Third Party Beneficiaries
    66  

 

-iv-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

      SCHEDULES    
 
 
Schedule 1.1(c)
  Tangible Personal Property
Schedule 1.1(f)
  Assumed Contracts
Schedule 1.1(g)
  Licensed Computer Software
Schedule 1.1(i)
  Intellectual Property
Schedule 1.1(j)
  Transferred Permits
Schedule 1.1(l)
  Telephone, Fax Numbers and Email Accounts
Schedule 2.6
  Owned Real Property Subject to Title Commitments
Schedule 2.7
  Title Policy Amounts
Schedule 3.4(a)
  Capitalization of Transferred Subsidiaries
Schedule 3.6
  Transferred Subsidiary Liabilities
Schedule 3.7
  Accounts Receivable
Schedule 3.8
  Compliance With Laws
Schedule 3.9(a)
  Permits
Schedule 3.9(b)
  Required Consents for Permit Transfers
Schedule 3.10(a)
  Seller and Transferred Subsidiary Contracts
Schedule 3.10(b)
  Transferred Subsidiary Contracts
Schedule 3.11(e)
  Insurance Subsidiary Liabilities
Schedule 3.12(a)
  Owned Real Properties
Schedule 3.12(b)
  Leased Real Properties
Schedule 3.14(a)
  Intellectual Property
Schedule 3.14(b)
  Intellectual Property Licenses, Sublicenses or other Arrangements
Schedule 3.14(d)
  Intellectual Property Defaults
Schedule 3.15
  Litigation and Other Claims
Schedule 3.17
  Assets Possessed by Third Parties
Schedule 3.20(b)
  Employee Disputes
Schedule 3.20(c)
  Employment Agreements or Arrangements
Schedule 3.20(d)
  Severance-Related Benefits
Schedule 3.21(a)
  Employee Benefit Plan
Schedule 3.21(g)
  Employment Contract Exceptions
Schedule 3.22(c)
  Filed Tax Returns
Schedule 3.22(j)
  Jurisdiction for Tax Returns
Schedule 3.23
  Affiliated Transactions
Schedule 3.24
  Product Compliance
Schedule 3.25
  Insurance
Schedule 3.26
  Absence of Certain Developments
Schedule 3.28
  Powers of Attorney
Schedule 9.1(a)
  Seller Plants

 

-v-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

(continued)

      EXHIBITS    
 
 
EXHIBIT A
  Form of Bill of Sale
EXHIBIT B
  Form of Assignment and Assumption Agreement
EXHIBIT C
  Form of Bidding Procedures Order
EXHIBIT D
  Form of Sale Approval Order
EXHIBIT E
  Product Warranties

 

-vi-



--------------------------------------------------------------------------------



 



ASSET PURCHASE AGREEMENT
THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
November 29, 2010, by and among Palm Harbor Homes, Inc., a Florida corporation
(“ParentCo” ), and each of its direct or indirect subsidiaries listed on the
signature page(s) hereto (together with ParentCo, each a “Seller” and
collectively the “Sellers”), and Palm Harbor Homes, Inc., a Delaware corporation
(the “Purchaser”). Initially capitalized terms used in this Agreement are
defined or cross-referenced in Section 9.1.
RECITALS
WHEREAS, Sellers are engaged in the business of the design, production,
marketing, sale and servicing of manufactured and modular homes (the “Home
Business”), the Insurance Subsidiaries are engaged in the business of
underwriting, selling and servicing property and casualty insurance for
manufactured and modular homes (the “Insurance Business”), and the Finance
Subsidiaries are engaged in the business of providing financing to retail
customers for the purchase of site built, manufactured and modular homes (the
“Finance Business”, and collectively with the Home Business and the Insurance
Business, the “Business”); and
WHEREAS, ParentCo and certain of its Affiliates intend to file voluntary
petitions for relief under chapter 11 of title 11 of the United States Code (the
“Bankruptcy Code”) with the United States Bankruptcy Court for the District of
Delaware (the “Bankruptcy Court”), with ParentCo’s bankruptcy case to be jointly
administered with those of its Affiliates filing chapter 11 bankruptcy cases
(ParentCo’s chapter 11 case, together with all cases so jointly administered,
being collectively referred to herein as the “Bankruptcy Case”); and
WHEREAS, in connection with the Bankruptcy Case, Sellers and Purchaser’s sole
stockholder, Fleetwood Homes, Inc., (“Fleetwood”), have entered into that
certain Debtor In Possession Revolving Credit Agreement dated concurrently
herewith (the “DIP Facility”) for the provision by Fleetwood to Sellers of up to
$50,000,000 of debtor-in-possession debt financing, which amount may be
increased to $55,000,000 with Fleetwood’s consent.
WHEREAS, Purchaser desires to purchase substantially all of the assets of
Sellers and to assume certain specified Liabilities of Sellers, and Sellers
desire to sell such assets to Purchaser and to have Purchaser assume such
specified Liabilities, all on the terms and conditions set forth in this
Agreement and in accordance with sections 105, 363, 365 and other applicable
provisions of the Bankruptcy Code; and
WHEREAS, the Transferred Assets shall be sold to Purchaser pursuant to an order
of the Bankruptcy Court approving and authorizing Sellers to enter into and
consummate such sale under section 363 of the Bankruptcy Code, and such sale
shall include the assumption by Seller and concurrent assignment to Purchaser of
the Assumed Contracts under section 365 of the Bankruptcy Code and the terms and
conditions of this Agreement;
WHEREAS, Sellers desire to sell the Transferred Assets, including assuming and
assigning the Assumed Contracts to Purchaser, to further their reorganization
efforts and to enable them to consummate a plan of reorganization in the
Bankruptcy Case; and

 

 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties and covenants herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
ARTICLE I
PURCHASE AND SALE
1.1 Assets to Be Transferred. On the terms and subject to the conditions set
forth in this Agreement, at the Closing, Sellers shall sell, assign, transfer,
convey and deliver (or cause to be sold, assigned, transferred, conveyed and
delivered) to Purchaser (or its specified designee(s)), and Purchaser (or its
specified designee(s)) shall purchase, assume and accept from Sellers, free and
clear of any Encumbrance, other than Permitted Encumbrances, all right, title
and interest in and to all of Sellers’ properties, assets and rights, other than
the Excluded Assets (such rights, title and interests in and to such assets,
properties and rights being collectively referred to herein as the “Transferred
Assets”), in accordance with, and with all of the protections afforded by,
sections 363 and 365 of the Bankruptcy Code, including the following:
(a) all outstanding shares of capital stock of Standard Casualty Co., a Texas
corporation (the “Standard Casualty Shares”), and Standard Insurance Agency,
Inc., a Texas corporation (the “Standard Insurance Shares”);
(b) all outstanding shares of capital stock of CountryPlace Acceptance Corp., a
Nevada corporation (the “CountryPlace Shares”);
(c) all machinery, tools, tooling, computer hardware and peripherals, telephony,
office and other equipment, parts, spare parts, vehicles, leasehold
improvements, trade fixtures, signage, furniture, furnishings, appliances,
supplies and other tangible personal property, together with any express or
implied warranty (to the extent transferable) given by any manufacturer or
seller of any item or component part thereof and all maintenance records and
other documents relating thereto), wherever located, including those items
listed on Schedule 1.1(c), except for any such items on Schedule 1.1(c) disposed
of in the ordinary course of business prior to the Closing Date (collectively,
the “Tangible Personal Property”);
(d) all raw materials, work-in-progress, finished goods and semi-finished goods,
supplies, packaging materials and other inventories, wherever located, used or
produced by any Seller, except for any such items disposed of in the ordinary
course of business prior to the Closing Date (the “Inventory”);
(e) all Owned Real Properties, together in each case with the applicable
Sellers’ right, title and interest in and to all structures, facilities,
fixtures and improvements located thereon and all easements, licenses, rights
and appurtenances relating to the foregoing;
(f) all of the applicable Sellers’ rights under the Contracts listed on Schedule
1.1(f), to the extent assumed and assigned in accordance with Section 1.10
(collectively, the “Assumed Contracts”);

 

2



--------------------------------------------------------------------------------



 



(g) subject to Section 5.14, the licensed Computer Software listed or described
on Schedule 1.1(g), solely to the extent assignable;
(h) all Purchase Orders existing and outstanding on the Closing Date and any
additional Contracts entered into by any Seller in the Ordinary Course of
Business after the date hereof, as contemplated by clause (iii) of
Section 5.1(a);
(i) all Intellectual Property, including those items listed on Schedule 1.1(i),
together with all income, royalties, damages and payments due or payable to any
Seller or Affiliate thereof as of the Closing Date or thereafter (including
damages and payments for past, present or future infringements or
misappropriations thereof, the right to sue and recover for past infringements
or misappropriations thereof, and any and all corresponding rights that, now or
hereafter, may be secured throughout the world) and all copies and tangible
embodiments of any such Intellectual Property in Sellers’ possession or control
(collectively, the “Transferred IP”);
(j) all Permits and all pending applications therefor or renewals thereof,
including those listed on Schedule 1.1(j), in each case to the extent assignable
or otherwise transferable to Purchaser in accordance with their respective terms
or under applicable Law (the “Transferred Permits”);
(k) originals or copies of all data, databases and records (whether in print,
electronic or other format) related to the operation of the Business or the
ownership or use of the Transferred Assets, including all books of account,
general, financial, accounting, engineering and legal records, unit and house
files, invoices, customers’ and suppliers’ lists and records (including account
histories), mailing lists, e-mail address lists, other distribution lists,
inventory and supply managements records, engineering designs and related
approvals of Governmental Bodies, self-regulatory organizations, and trade
associations, billing records, sales and promotional literature, creative
materials, research and development reports and records, production reports and
records, employee health and safety records, reports and logs for the Real
Properties (including OSHA reports and logs), service and warranty records,
product recall or withdrawal records, equipment logs, operating guides and
manuals, correspondence files (including correspondence with customers,
suppliers, landlords, tenants, licensors, licensees, Governmental Bodies and
legal, accounting and other professional advisors (except, in the case of legal
correspondence, any correspondence constituting privileged communication between
any Seller and its legal counsel)), Transferred Permits, Purchase Orders (both
those included in the Transferred Assets and, to the extent retained by any
Seller, historic Purchase Orders) and Assumed Contracts, but excluding any
records of Sellers described in Section 1.2(f) (the “Books and Records”);
(l) the telephone (landline and mobile) and facsimile numbers and email accounts
listed on Schedule 1.1(l);
(m) all credits, rights to deposits paid by any Seller (including security or
other deposits under any Real Property Lease included in the Assumed Contracts),
deposits paid by any customer or other Person to any Seller, prepaid expenses,
claims for refunds, investments and other similar financial assets;

 

3



--------------------------------------------------------------------------------



 



(n) all Accounts Receivable of Sellers, and all proceeds of the foregoing;
(o) going concern value and goodwill with respect to the Transferred Assets and
the Home Business;
(p) all insurance policies of Sellers, and all Claims, proceeds and benefits due
thereunder;
(q) all interests in and rights to any refund of Taxes and surviving federal and
state loss carrybacks and carryforwards; and
(r) all Claims of Sellers (or any of them) against any Person relating to the
Transferred Assets, the Assumed Liabilities or the Business;
1.2 Excluded Assets. Sellers are not selling, and Purchaser is not purchasing,
any assets other than those specifically set forth in Section 1.1, and without
limiting the generality of the foregoing, the term “Transferred Assets” shall
expressly exclude the following assets of Sellers (including all of Sellers’
right, title and interest therein and thereto), all of which shall be retained
by the applicable Sellers (collectively, the “Excluded Assets”):
(a) except as provided in Section 1.1(m), all cash, bank deposits and cash
equivalents;
(b) all of Sellers’ bank accounts;
(c) all of the Contracts of any Seller, except the Assumed Contracts;
(d) except as provided in Section 1.1(r), all Pre-Closing Claims;
(e) all rights of Sellers under this Agreement and any other Closing document
entered into or executed by Sellers (or any of them) in connection with the
transactions contemplated hereby;
(f) all corporate books and records, Tax Returns, board minutes and
organizational documents of Sellers, and any other records that any Seller is
required to retain by Law (except that copies of such retained records shall be
provided to Purchaser at Closing if such records would otherwise constitute a
Transferred Asset pursuant to Section 1.1(k)), all information held by any
Seller prohibited from being transferred or disclosed pursuant to applicable
Law, all non-public information primarily related to or prepared in connection
with the Bankruptcy Case, and Sellers’ books and records relating to any
Excluded Assets;
(g) all of the rights and claims of Sellers to avoidance actions available to
any Seller under chapter 5 of the Bankruptcy Code, of whatever kind or nature,
including avoidance actions under sections 544, 545, 547, 548, 549 and 553 of
the Bankruptcy Code, and any related claims and actions arising under such
sections by operation of Law or otherwise, including any and all proceeds of the
foregoing;

 

4



--------------------------------------------------------------------------------



 



(h) legal correspondence constituting privileged communication between any
Seller and its legal counsel; and
(i) the outstanding stock of, or other outstanding equity interests in, any
Seller.
1.3 Assumed Liabilities. At the Closing, Purchaser shall assume and in due
course pay, discharge, perform or otherwise fully satisfy in accordance with
their respective terms only the following Liabilities of Sellers (the “Assumed
Liabilities”):
(a) all Liabilities of Sellers under the Assumed Contracts, the other Contracts
referred to in Section 1.1(h) and the Transferred Permits (to the extent
assigned hereunder) to be performed on or after, or in respect of periods
following, the Closing Date; provided, however, that such Liabilities shall not
include any Liability based on or relating to any Seller’s breach or violation
of any Assumed Contract, any Contract referred to in Section 1.1(h) or any
Transferred Permit arising, occurring or existing before the Closing Date, other
than the Cure Costs that Purchaser agrees to pay pursuant to Section 1.4;
(b) the Assumed Warranty Liabilities; and
(c) the COBRA obligations that Purchaser agrees to assume pursuant to
Section 5.12(f).
1.4 Cure Costs. At Closing and pursuant to section 365 of the Bankruptcy Code,
Sellers shall assume and assign to Purchaser the Assumed Contracts. The amounts,
as determined by the Bankruptcy Court, if any (the “Cure Costs”), necessary to
cure all defaults of any Seller, if any, and to pay all actual or pecuniary
losses that have resulted from such defaults under the Assumed Contracts, shall
be paid by Purchaser, on or before Closing, and not by Sellers and Sellers shall
have no Liability therefor.
1.5 Excluded Liabilities. Notwithstanding anything in this Agreement to the
contrary, the parties expressly acknowledge and agree that Purchaser shall not
assume or be liable or responsible for any Liability of any Seller other than
the Assumed Liabilities, except as required by applicable Law and not discharged
in the Bankruptcy Case (such Liabilities being collectively referred to herein
as the “Excluded Liabilities”). Without limiting the generality of the
foregoing, the Excluded Liabilities shall include:
(a) any Liability under any Assumed Contract or any Contract referred to in
Section 1.1(h) that arises from or relates to (i) any breach or violation of any
Seller that occurred on or before the Closing Date, or (ii) any outstanding
obligation of any Seller that was required to have been satisfied or performed
by such Seller on or before the Closing Date, except in either such case for
Purchaser’s obligation to pay Cure Costs;
(b) any Liability under any Contract that is not an Assumed Contract or Contract
referred to in Section 1.1(h);
(c) any account payable or other amount payable of any Seller;

 

5



--------------------------------------------------------------------------------



 



(d) any Liability of any Seller under any note, loan, borrowing arrangement,
debt financing, credit facility, capital lease (except as included in the
Assumed Contracts), financial or performance guaranty, surety, indemnity or
bond, or any security interest related to any of the foregoing;
(e) except as expressly contemplated by this Agreement, any Liability for Taxes
payable by or assessed against any Seller under applicable Law;
(f) any Environmental, Health and Safety Liability, including arising out of or
relating to Sellers’ ownership and operation of the Home Business on or prior to
the Closing Date or the leasing, ownership or operation of any asset (including
any Real Property) by any Seller, whether or not included in the Transferred
Assets, including any Release (existing as of the Closing Date) of any Hazardous
Material;
(g) any Liability arising out of or relating to (i) the employment or
performance of services, or termination of employment or services by any Seller
of any current or former employee or director on or before the Closing Date
(including, without limitation, wages or other compensation, and plans,
agreements or arrangements providing for bonus, incentive compensation,
vacation, sick days, personal days, severance benefits or other employee
benefits), or (ii) workers’ compensation Claims against any Seller, irrespective
of whether such Claims are made prior to, on or after the Closing Date,
regardless, in either of the foregoing clauses (i) or (ii), of whether such
employee involved with such grievance is a Transferred Seller Employee;
(h) any Liability of any Seller with respect to any of its employees or
directors or any former employees or directors, including any Liability arising
under any Benefit Plan or any other employee program or arrangement at any time
maintained, sponsored or contributed to by any of Sellers or any predecessor or
Affiliate thereof or any ERISA Affiliate, or with respect to which any of
Sellers or any predecessor or Affiliate thereof or any ERISA Affiliate has any
Liability;
(i) except for the Liabilities specifically referred to in Section 1.3(b), any
Liability relating to or arising from any Seller’s manufacture or sale of any
product or performance of any service, including any Liability for death or
injury to any Person or damage to property;
(j) any Liability of any Seller to defend, indemnify, hold harmless or reimburse
any Person, including any present or former employee, director, customer,
vendor, contractor or agent of any Seller, except to the extent such Liability
is expressly included in an Assumed Contract, and then only to the extent that
such Liability arises in connection with acts, omissions, facts, events or
circumstances first existing, accruing or arising on or after the Closing Date
and not based on any breach or violation by any Seller prior to the Closing
Date;
(k) any Liability of any Seller arising out of or relating to (i) any past Claim
or any Claim underway or pending as of the Closing Date by or against any
Seller, or (ii) any Claim commenced on or after the Closing Date that relates to
any act, omission, occurrence or event happening, or any fact or circumstance
existing, before the Closing Date, in each case to the extent that the Liability
for such act, omission, occurrence, event, fact or circumstance is not expressly
included in the Assumed Liabilities;

 

6



--------------------------------------------------------------------------------



 



(l) any Liability relating to any amount required to be paid or any action
required to be performed by any Seller hereunder; and
(m) any Liability of any Seller arising out of or resulting from non-compliance
of such Seller with any applicable Law (including, for the avoidance of doubt,
any requirements and provisions of any “bulk-transfer” Laws of any jurisdiction
that may otherwise be applicable with respect to the sale of any or all of the
Transferred Assets to Purchaser; provided, however, that pursuant to section
363(f) of the Bankruptcy Code, the transfer of the Transferred Assets shall be
free and clear of any Encumbrance arising under any bulk transfer laws, and the
parties shall take such steps as may be necessary or appropriate to so provide
in the Sale Approval Order).
1.6 Purchase Price. Subject to the terms and conditions hereof, in full
consideration of the sale and purchase of the Transferred Assets and Sellers’
other covenants and obligations hereunder, at the Closing, Purchaser shall
(i) assume the Assumed Warranty Liabilities, which the parties agree will be
assigned an aggregate value of $6,500,000, the COBRA Liabilities referred to in
Section 5.12(f), which the parties agree will be assigned an aggregate value of
$1,000,000, and the other Assumed Liabilities, and (ii) pay to ParentCo, on
behalf of and for the account of Sellers, the greater of (A) $50,000,000 or
(B) an amount equal to the outstanding balance (including accrued and unpaid
interest) under the DIP Facility as of the time of Closing (the “Base Price”),
minus the Accounts Receivable and Inventory Value Shortfall (if any), and minus
the amount of any Unauthorized Indebtedness, in each case as determined pursuant
to Section 1.11 (collectively, the “Purchase Price”). At the Closing, Purchaser
shall pay the Base Price, as adjusted downwards (as applicable) by the Initial
Price Adjustment referred to in Section 1.11(a) and by the Closing Apportionment
payable to or by Sellers (as determined in accordance with Section 2.10) (the
“Closing Payment”) as follows:
(a) first, to the extent of Purchaser’s interest as assignee of Fleetwood under
the DIP Facility, by way of credit and set-off against the outstanding balance
of the DIP Facility as of the time of Closing (provided, that if the Closing
Payment is less than the total outstanding balance of the DIP Facility as of the
time of Closing, such outstanding balance and any subsequent interest accruals
thereon shall remain payable by Sellers in accordance with the provisions of the
DIP Facility); and
(b) second, to the extent the Closing Payment exceeds the outstanding balance of
the DIP Facility as of the time of Closing, by wire transfer of immediately
available funds to a bank account designated by written notice from ParentCo to
Purchaser, such notice to be given at least two (2) Business Days prior to the
Closing Date.
1.7 Closing. Subject to the terms and conditions of this Agreement and the Sale
Approval Order, the sale and purchase of the Transferred Assets and the
assignment and assumption of the Assumed Liabilities contemplated by this
Agreement shall take place at a closing (the “Closing”) to be held at the
offices of ParentCo, 15303 Dallas Parkway, Suite 800, Addison, Texas 75001 at
9:00 a.m., Central Standard Time, on the first (1st) Business Day following the
satisfaction or waiver of all conditions to the obligations of the parties set
forth in Article VI and Article VII (other than those conditions which by their
nature can only be satisfied at the Closing), or at such other place or at such
other time or on such other date as ParentCo and Purchaser may mutually agree
upon in writing (the day on which the Closing takes place being the “Closing
Date”).

 

7



--------------------------------------------------------------------------------



 



1.8 Closing Deliveries by Sellers. At the Closing, unless otherwise waived in
writing by Purchaser, Sellers shall deliver or cause to be delivered to
Purchaser:
(a) a duly executed Sellers’ Certificate pursuant to Section 6.1;
(b) a duly executed Bill of Sale substantially in the form of Exhibit A hereto;
(c) a duly executed counterpart to the Assignment and Assumption Agreement
substantially in the form of Exhibit B hereto;
(d) duly executed assignments of Sellers’ Marks and other Intellectual Property
in form and substance reasonably acceptable to Purchaser;
(e) the stock certificates representing the Standard Casualty Shares and the
Standard Insurance Shares, each with a duly executed stock power, in form and
substance reasonably satisfactory to Purchaser, for the assignment and transfer
of same to Purchaser;
(f) the stock certificate(s) representing all of the outstanding shares of Palm
Harbor Ins. Agency of Texas;
(g) a receipt, in form and substance reasonably satisfactory to Purchaser, for
the payment of the Purchase Price;
(h) a Tax clearance certificate (or equivalent document) from each state in
respect of which any Transferred Subsidiary is liable for the payment of Taxes;
(i) the corporate minute books or equivalent record books (including all
contents thereof) for each Transferred Subsidiary; and
(j) such other duly executed bills of sale, assignments and other instruments of
assignment, transfer or conveyance, in form and substance reasonably
satisfactory to Purchaser, as Purchaser may reasonably request or as may be
otherwise necessary or desirable to evidence and effect the sale, assignment,
transfer, conveyance and delivery of the Transferred Assets to Purchaser and to
put Purchaser in actual possession or control of the Transferred Assets.
1.9 Closing Deliveries by Purchaser. At the Closing, unless otherwise waived in
writing by ParentCo, in addition to the Closing Payment to be made in accordance
with Section 1.6, Purchaser shall deliver or cause to be delivered to ParentCo
or the other applicable Persons specified herein:
(a) a duly executed Purchaser’s Certificate pursuant to Section 7.1;
(b) a duly executed counterpart to the Bill of Sale substantially in the form of
Exhibit A hereto;

 

8



--------------------------------------------------------------------------------



 



(c) a duly executed counterpart to the Assignment and Assumption Agreement
substantially in the form of Exhibit B hereto; and
(d) such other duly executed documents and instruments, in form and substance
reasonably satisfactory to ParentCo, as ParentCo may reasonably request or as
may be otherwise necessary or desirable to evidence and effect the assumption by
Purchaser of the Assumed Liabilities.
1.10 Assignment and Assumption of the Assumed Contracts. Without limiting
Sections 1.1(a) and 1.3(a), (i) at the Closing, but effective as of the
Effective Time, the applicable Seller(s) shall assume pursuant to section 365(a)
of the Bankruptcy Code and concurrently assign to Purchaser pursuant to sections
363(b), (f) and (m) and section 365(f) of the Bankruptcy Code each of the
Assumed Contracts that may be assumed pursuant to the Sale Approval Order, and
(ii) to the extent contemplated in Section 1.3(a) (and subject to Section
1.5(a)), Purchaser shall assume and thereafter in due course pay, discharge,
perform and satisfy in accordance with their respective terms all of the
obligations under such Assumed Contracts pursuant to section 365 of the
Bankruptcy Code from and after the Closing, and shall pay the Cure Costs so that
all applicable Assumed Contracts may be assigned to Purchaser pursuant to
section 365 of the Bankruptcy Code.
1.11 Base Price Adjustment. The adjustment to the Base Price with respect to the
valuation of the Inventory and the Accounts Receivable of Sellers and any
Unauthorized Indebtedness shall be determined in accordance with the following
provisions:
(a) At least five (5) Business Days prior to the Closing Date, ParentCo shall
deliver to Purchaser a report setting forth (i) a good faith estimate as of the
Effective Time of the Inventory and the Accounts Receivable of Sellers and any
Unauthorized Indebtedness, based on current information then reasonably
available to Sellers and broken down on a line-item basis, together with
reasonable documentation in support of such estimate (including at a minimum a
complete aging report of all Accounts Receivable of Sellers and a report of all
Inventory, with such Accounts Receivable and Inventory reports being the most
recently available accounts receivable report and inventory report before such
date of delivery by ParentCo) and, based thereon, any downwards adjustment to be
made to the Base Price for purposes of determining the Closing Payment as
contemplated by Section 1.6 (the “Initial Price Adjustment”). The Initial Price
Adjustment (or ParentCo’s determination that no Initial Price Adjustment is
required) shall be subject to the review and approval of Purchaser upon receipt,
acting reasonably and in good faith (which approval shall be for Closing
purposes only and shall not constitute Purchaser’s acceptance of the Initial
Price Adjustment (or ParentCo’s determination that no Initial Price Adjustment
is required) as definitive), and Purchaser shall have two (2) Business Days to
submit to ParentCo any objection to the Initial Price Adjustment (or ParentCo’s
determination that no Initial Price Adjustment is required), provided that such
objection must be submitted in writing setting forth in reasonable detail
Purchaser’s objection; and provided further that such objection may only be
based on (i) the failure of ParentCo to provide adequate back-up information or
documentation for the Initial Price Adjustment, (ii) a deviation from available
financial information on which the Initial Price Adjustment is to be based,
(iii) the failure of the Initial Price Adjustment to be calculated in accordance
with the requirements of this Agreement, (iv) the failure of the Initial Price
Adjustment to be calculated in accordance with GAAP (except as such failure is
expressly permitted or required pursuant to this Agreement), or (v) calculation
error. During such two (2)-day period, ParentCo shall provide Purchaser and its
Representatives with access to the relevant books, records and personnel of
Sellers and the Transferred Subsidiaries reasonably requested by Purchaser to
assist Purchaser in its review of the Initial Price Adjustment.

 

9



--------------------------------------------------------------------------------



 



(b) Within ninety (90) days after the Closing Date, Purchaser shall deliver to
ParentCo a report showing (i) Purchaser’s determination, as of the Effective
Time, of the Inventory and Accounts Receivable of Sellers and any Unauthorized
Indebtedness existing as of the Effective Time, which report shall be in
reasonable detail and broken down on a line-item basis, together with reasonable
documentation in support of such determination (including at a minimum a
complete aging report of all Accounts Receivable of Sellers and a report of all
Inventory, with such Accounts Receivable and Inventory reports having been
prepared as of the Effective Time) and, based thereon, any downwards adjustment
to be made to the Base Price for purposes of determining the Purchase Price (the
“Post-Closing Price Adjustment”). ParentCo shall have ten (10) days after its
receipt of the Post-Closing Price Adjustment to give written notice (an
“Objection Notice”) to Purchaser of any objection to the Post-Closing Price
Adjustment. Any Objection Notice must specify in reasonable detail the
objections of ParentCo and may only be based on (i) the failure of Purchaser to
provide adequate back-up information or documentation for the Post-Closing Price
Adjustment, (ii) a deviation from available financial information on which the
Post-Closing Price Adjustment is to be based, (iii) the failure of the
Post-Closing Price Adjustment to be calculated in accordance with the
requirements of this Agreement, (iv) the failure of the Post-Closing Price
Adjustment to be calculated in accordance with GAAP (except as such failure is
expressly permitted or required pursuant to this Agreement), or (v) calculation
error. During such ten (10)-day period, Purchaser shall provide ParentCo and its
Representatives with access to the relevant books, records and personnel of
Purchaser reasonably requested by ParentCo to assist ParentCo in its review of
the Post-Closing Price Adjustment.
(c) If, within the ten (10)-day period referred to in Section 1.11(b), an
Objection Notice that meets the requirements of Section 1.11(b) is delivered by
ParentCo to Purchaser, Representatives of ParentCo and Purchaser shall confer in
good faith for up to ten (10) days after the date of Purchaser’s receipt of the
Objection Notice to resolve the objections raised by ParentCo. If such
Representatives are unable to resolve all such objections within such period,
then at any time thereafter, ParentCo or Purchaser may require that the
objection raised by ParentCo be immediately submitted to the Bankruptcy Court
for resolution, whereupon the parties shall cooperate reasonably and in good
faith to establish fast-track procedures for presenting their respective
positions to the Bankruptcy Court. Any determination of the Bankruptcy Court
with respect to the matters that are the subject of ParentCo’s objection shall
be final, binding and conclusive on the parties hereto.

 

10



--------------------------------------------------------------------------------



 



(d) Upon the first to occur of, (i) the written agreement between ParentCo and
Purchaser as to the Post-Closing Price Adjustment, including any amendment to be
made thereto, (ii) the passage of the thirty (30)-day (or more, if mutually
agreed upon by ParentCo and Purchaser) period after ParentCo has received the
Post-Closing Price Adjustment without ParentCo’s delivery of an Objection Notice
(in which case ParentCo shall be deemed to have accepted and agreed to the
Post-Closing Price Adjustment), or (iii) the determination of the Bankruptcy
Court of all matters that are the subject of an Objection Notice, the final
adjustment to be made to the Base Price based on the value, as of the Effective
Time, of the Inventory and Accounts Receivable of Sellers and any Unauthorized
Indebtedness, as finally determined pursuant to one or more of the foregoing
(the “Final Price Adjustment”) shall be final, binding and conclusive on the
parties hereto.
(e) If the amount of the Final Price Adjustment is less than the amount of the
Initial Price Adjustment, then, within five (5) Business Days after the
determination of the Final Price Adjustment Amount, Purchaser shall pay to
ParentCo, on behalf of Sellers, the amount of such excess by wire transfer of
immediately available funds to the bank account referred to in Section 1.6(b);
provided, however, that in no event shall Purchaser be required to pay more than
the Base Price as the total Purchase Price due to Sellers. If the amount of the
Final Price Adjustment Amount exceeds the amount of the Initial Price
Adjustment, then, within five (5) Business Days after the determination of the
Final Price Adjustment, ParentCo, on behalf of Sellers, shall refund to
Purchaser the amount of such shortfall by wire transfer of immediately available
funds to a bank account specified by Purchaser in writing to ParentCo.
1.12 Valuation and Treatment of Uncollectable Accounts Receivable.
(a) For purposes of calculating the Initial Price Adjustment, the Post-Closing
Price Adjustment and the Final Price Adjustment, and any adjustment to the Base
Price as contemplated in Section 1.11, the Accounts Receivable of Sellers shall
be valued by the parties in the following manner:
(i) subject to Section 1.12(a)(ii), one hundred percent (100%) of the amount of
any Account Receivable shall be counted if, as of the Effective Time, such
Account Receivable is aged ninety (90) or less days from the earlier of (A) the
date of issuance of the statement or invoice therefor or (B) the date on which
such Account Receivable first became payable; and
(ii) no value shall be given to any Account Receivable that, as of the Effective
Time, is aged more than ninety (90) days from the earlier of (A) the date of
issuance of the statement or invoice therefor or (B) the date on which such
Account Receivable first became payable, or any Account Receivable that is owing
by an account debtor that is bankrupt, in receivership or insolvent or has
ceased to conduct business or is disputing such Account Receivable.
(b) If, within thirty (30) days after the Closing Date, Purchaser has been
unable to collect any Seller Account Receivable (or portion thereof) referred to
in Section 1.12(a)(i), Purchaser may, prior to or concurrently with its delivery
to ParentCo of the Post-Closing Price Adjustment, assign such uncollected
Account Receivable (or portion thereof) back to the applicable Seller. The
stated amount of any such uncollectible Account Receivable, to the extent
included in the calculation of the Initial Price Adjustment, shall not be
counted in the current assets included in the calculation of the Post-Closing
Price Adjustment and the Final Price Adjustment.

 

11



--------------------------------------------------------------------------------



 



1.13 Allocation of Proceeds. Purchaser shall within one hundred twenty
(120) days after the Closing Date prepare and deliver to ParentCo a schedule
reasonably allocating the Purchase Price among the Transferred Assets in
accordance with Section 1060 of the Tax Code (such schedule, the “Allocation”).
Purchaser shall permit ParentCo to review and provide comments on the Allocation
and shall consult with ParentCo with respect to any such comments. However, the
Allocation shall be finally determined in Purchaser’s sole discretion. Purchaser
and Sellers shall report and file all Tax Returns (including amended Tax Returns
and claims for refund) in all respects and for all purposes in a manner
consistent with the Allocation. Neither Purchaser nor Sellers shall take any
position contrary thereto or inconsistent therewith (including in any audits or
examinations by any Governmental Body or any other proceeding) unless otherwise
required by applicable law; provided, however, that (i) each party to this
Agreement shall notify the other parties in the event that any Governmental Body
takes or proposes to take a position for Tax purposes that is inconsistent with
such Allocation and (ii) ParentCo and its Affiliates shall not be bound by the
Allocation for purposes of allocating the Purchase Price in connection with
proceeds of the sale of the Transferred Assets and any claims related thereto
under the Bankruptcy Case. Purchaser and Sellers shall cooperate in the filing
of any forms (including Form 8594 under Section 1060 of the Tax Code) with
respect to the Allocation.
ARTICLE II
CONVEYANCE OF OWNED REAL PROPERTY
In addition to the Closing procedures and documentation referred to in
Sections 1.7 through 1.10, the following procedures and requirements set forth
in this Section 2 shall apply to Sellers’ conveyance of the Owned Real
Properties to Purchaser on the Closing Date.
2.1 Real Property Escrow. Immediately after the Bankruptcy Court’s entry of the
Sale Approval Order as a Final Order, or at such earlier time as ParentCo and
Purchaser may agree, Sellers and Purchaser shall establish an escrow (the “Real
Property Escrow”) for the sale and purchase of the Owned Real Properties
pursuant to this Agreement with the Title Company. The provisions of this
Article II shall constitute escrow instructions to the Title Company, and a copy
of this Agreement shall be deposited with the Title Company for such purpose.
2.2 Real Property Escrow Opening and Closing Dates. The Real Property Escrow
shall be deemed open on the date on which a fully executed original copy of this
Agreement shall have been delivered to the Title Company. The Closing of the
sale and purchase of the Owned Real Properties and the Real Property Escrow
shall occur on the Closing Date and following the delivery to the Title Company
of a copy of the Sale Approval Order as a Final Order. At the Closing, the
applicable Sellers shall transfer fee title to, and possession and control of,
the Owned Real Properties to Purchaser, or its specified designee(s), free and
clear of all Encumbrances, other than Permitted Encumbrances.

 

12



--------------------------------------------------------------------------------



 



2.3 Seller’s Real Property Transfer Documents. Subject to the Sale Approval
Order becoming a Final Order, on or before the Closing Date, Sellers shall
deposit into the Real Property Escrow for delivery to Purchaser at the Closing
the following documents and instruments, each of which shall have been duly
executed and, where appropriate, acknowledged:
(a) an individual closing statement for each Owned Real Property, prepared by
the Title Company and approved by the parties hereto (collectively, the “Closing
Statements”);
(b) a bargain and sale deed for Owned Real Property in Oregon, and special
warranty deeds (or state law equivalent) for each other Owned Real Property
(collectively, the “Deeds”) in form and substance satisfactory to Purchaser
(acting reasonably) for conveyance by the applicable Seller to Purchaser of such
Owned Real Property;
(c) to the extent reasonably necessary or required by the Title Company to
effectuate the conveyance of the Owned Real Property to Purchaser, a Tax
certificate with respect to each Owned Real Property obtained by the Title
Company;
(d) to the extent reasonably necessary or required by the Title Company to
effectuate the conveyance of any Owned Real Property to Purchaser, change of
ownership certificates for such Owned Real Property, as required by applicable
Law;
(e) a non-foreign certification or affidavit from each applicable Seller, if and
as required by applicable Law, in form and substance satisfactory to Purchaser
(acting reasonably); and
(f) such other documents and instruments as may be necessary or appropriate for
the applicable Sellers to transfer and convey the Owned Real Properties to
Purchaser in accordance with the terms of this Agreement.
2.4 Purchaser’s Real Property Transfer Documents. Subject to the Sale Approval
Order becoming a Final Order, on or before the Closing Date, Purchaser shall
deposit into the Real Property Escrow for delivery to the applicable Sellers at
Closing the following documents and instruments, each of which shall have been
duly executed and, where appropriate, acknowledged:
(a) the Closing Statements;
(b) an affidavit of value for each Owned Real Property, as required by
applicable Law; and
(c) such other documents and instruments as may be necessary or appropriate for
the applicable Sellers to transfer and convey the Owned Real Properties to
Purchaser in accordance with the terms of this Agreement.
2.5 Recording of Title. At the Closing, the Title Company shall, and Sellers
shall cause the Title Company to, record or file, as applicable, the Special
Warranty Deeds in the office of the County Clerk or other applicable
Governmental Body for each Owned Real Property.

 

13



--------------------------------------------------------------------------------



 



2.6 Title Commitments and Surveys. At least ten (10) days prior to the scheduled
Closing Date, ParentCo shall, at Sellers’ sole cost and expense, for each
individual Owned Real Property listed on Schedule 2.6, cause to be delivered to
Purchaser a commitment for a policy of title insurance (each a “Title
Commitment” and collectively, the “Title Commitments”), together with copies of
all documents identified in such Title Commitment, issued by the Title Company.
Purchaser shall also have the option of ordering a survey (each a “Survey” and
collectively, the “Surveys”) to be performed at each Owned Real Property listed
on Schedule 2.6. If any such Title Commitment or Survey shows any Encumbrances
on any such Owned Real Property, other than Permitted Encumbrances, Sellers
shall be obligated to cure and or remove of record such Encumbrances at or prior
to the Closing so that Purchaser shall be able to obtain a policy of title
insurance from the Title Company at the Closing insuring title to such Owned
Real Property in the condition required hereunder. In the event that the Title
Commitment or Survey for any such Owned Real Property reveals any Encumbrance
that is not a Permitted Encumbrance, and it becomes apparent that Sellers cannot
or shall not cure or remove of record such Encumbrance at or prior to Closing,
Purchaser shall have the option to elect to consummate the transactions
contemplated hereby with a downward adjustment to the Purchase Price in an
amount necessary to cure or remove such Encumbrance at the Closing.
2.7 Title Policies. At the Closing, Sellers shall deliver to Purchaser an
owner’s ALTA policy (or applicable state required form) of extended title
insurance issued by the Title Company (or the unconditional commitment of the
Title Company to issue such policy) for each Owned Real Property listed on
Schedule 2.6 (i.e., one such policy for each such Owned Real Property) effective
as of the Closing Date (collectively, the “Title Policies”), with each Title
Policy being in the amount specified on Schedule 2.7. The Title Policies shall
insure Purchaser that fee simple interest in and to such Owned Real Properties
is vested in Purchaser, subject only to the printed terms and provisions of such
Title Policies (as such terms and provisions may be modified by endorsements
purchased by Purchaser), the Permitted Encumbrances expressly set forth on the
final commitments for issuance of the Title Policies and any other matters
approved in writing by Purchaser. Sellers shall pay the portion of the premium
for each Title Policy that would be equal to a standard owner’s policy of title
insurance on each such Owned Real Property covered by such Title Policy in the
same face amount, and Purchaser shall pay any additional premium for the
extended coverage and for any endorsement on such Title Policy requested by
Purchaser. Purchaser shall be solely responsible for satisfying, at its cost,
any requirement of the Title Company for any Title Policy endorsement requested
by Purchaser.
2.8 Real Property Escrow Cancellation Charges. If the Closing does not occur
because of the termination of this Agreement by Sellers (or any of them)
pursuant to Section 8.1(c) or (e), Purchaser shall be liable for all customary
Real Property Escrow cancellation charges. If the Closing does not occur because
of the termination of this Agreement by Purchaser pursuant to Section 8.1(c) or
(e), ParentCo shall be liable for all customary Real Property Escrow
cancellation charges. If the Close of Escrow does not occur for any other
reason, ParentCo and Purchaser shall each be liable for one-half (1/2) of all
customary Real Property Escrow cancellation charges.
2.9 Closing Costs and Recording Fees. Upon the Closing, each of ParentCo and
Purchaser agrees to pay one-half (1/2) of all Real Property Escrow charges and
recording fees, other than with respect to the Title Policies, which shall be
paid for as described in Section 2.7. On or before the Closing Date, each of
ParentCo and Purchaser shall deposit with the Title Company cash in an amount
sufficient to pay each such party’s share of Title Policy premiums and other
Real Property Escrow-related costs; provided, however that ParentCo may instruct
Purchaser to pay ParentCo’s share of such costs and deduct the same amount from
the Closing Payment.

 

14



--------------------------------------------------------------------------------



 



2.10 Apportionments for Real Properties. The following apportionments shall be
made between Sellers and Purchaser as of the Effective Time (the “Closing
Apportionments”) based on the latest available information, and the amounts
derived therefrom shall be (as applicable) added to or deducted from the Closing
Payment in accordance with Section 1.6:
(a) Taxes and Assessments. Real estate Taxes, ad valorem Taxes, personal
property Taxes, transaction privilege Taxes, and other similar Taxes related to
the ownership and/or operation of each Owned Real Property shall be prorated
between the applicable Seller or Transferred Subsidiary and Purchaser and set
forth on (i) the Closing Statement applicable to such Owned Real Property, if
owned by a Seller or (ii) for any Owned Real Property owned by a Transferred
Subsidiary or any Leased Real Property in respect of which the Real Property
Lease is included in the Assumed Contracts (each, an “Acquired Leased Real
Property”), a written statement agreed to by ParentCo and Purchaser. Sellers
shall be responsible for all Taxes attributable to the Owned Real Properties and
Acquired Leased Real Properties through and including the Closing Date and
Purchaser shall be responsible for such Taxes attributable to the Owned Real
Properties and Acquired Leased Real Properties beginning the first day after the
Closing Date. If any current assessments, statements or other necessary
information on any such amounts are not available before the Closing Date,
Sellers and Purchaser shall agree upon reasonable estimates of such amounts
based on prior amounts assessed against or paid by the applicable Sellers.
(b) Utilities. Purchaser and Sellers agree to use their respective reasonable
efforts to arrange, before the Closing Date, for separate billing to the
applicable Sellers of all charges attributable to the period up to and including
the Closing Date for electricity, water, gas and any other utilities servicing
the Owned Real Properties and Acquired Leased Real Properties, and for separate
billing to Purchaser for all such charges attributable to the period beginning
on the day after the Closing Date. If any such separate billing cannot be
arranged by the Closing Date, such charges shall be equitably prorated on the
basis of the most recent ascertainable invoices or statements for such services.
With respect to any utilities in place and servicing the Owned Real Properties
and Acquired Leased Real Properties as of the Closing Date, Sellers shall
endeavor to have the respective utility providers read the meters for the
utilities such that the prorations can be made based on such final meter
readings. If such meter readings cannot be obtained in such manner, charges for
utilities shall be prorated by good faith estimation as of the Closing Date
based on the per diem rate obtained by using the last available billing period
and associated bills for such utilities. Once all applicable utility billings
have been delivered after the Closing Date and an accurate proration of utility
charges can be determined therefrom, the net amount payable to Sellers or
Purchaser (as applicable) after combining such prorations shall be paid
concurrently with the payment due under Section 1.11(e) after determining the
Final Price Adjustment.

 

15



--------------------------------------------------------------------------------



 



(c) Form 1099-B. If applicable to the sale and purchase of the Owned Real
Properties as contemplated herein, the Title Company is hereby authorized and
instructed to file as the “Reporting Person” Internal Revenue Service Form
1099-B, Proceeds from Real Estate, Broker, and Barter Exchange Transactions, as
required by § 6045(d) of the Tax Code.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLERS
In order to induce Purchaser to enter into this Agreement and consummate the
transactions contemplated hereby, Sellers hereby jointly and severally represent
and warrant to Purchaser as follows:
3.1 Due Incorporation and Authority. Each Seller is a corporation, limited
liability company or limited partnership duly organized, validly existing and in
good standing under the laws of the state of its organization and has all
necessary corporate, limited liability company or limited partnership power and
authority to own, lease and operate its assets and to carry on the Home
Business, the Insurance Business or the Finance Business (as applicable), as it
is now being conducted. Subject to the entry of the Sale Approval Order,
(i) each Seller has all requisite corporate, limited liability company or
limited partnership power and authority to enter into this Agreement, carry out
its obligations hereunder and consummate the transactions contemplated hereby
and (ii) the execution and delivery by such Seller of this Agreement, the
performance by such Seller of its respective obligations hereunder and the
consummation by such Seller of the transactions contemplated hereby have been
duly authorized by all requisite corporate, limited liability company or limited
partnership action on the part of such Seller. This Agreement has been duly
executed and delivered by each Seller, and, upon entry of the Sale Approval
Order and the Sale Approval Order becoming a Final Order (assuming the due
authorization, execution and delivery hereof by Purchaser and satisfaction of
all conditions to the Closing), this Agreement shall constitute the legal, valid
and binding obligation of each Seller, enforceable against each Seller in
accordance with its terms, except to the extent enforceability may be limited by
bankruptcy, insolvency, moratorium or other similar laws affecting creditors
rights generally or by general principles of equity (regardless of whether
enforcement is considered in a proceeding in equity or at law).
3.2 No Conflicts. Except as a result of the Bankruptcy Case, and subject to the
entry of the Sale Approval Order and the Sale Approval Order becoming a Final
Order, the execution and delivery by Sellers of this Agreement, the consummation
of the transactions contemplated hereby, and the performance by Sellers of this
Agreement in accordance with its terms shall not:
(a) violate the certificate of incorporation or by-laws or comparable
organizational instruments of any Seller or Transferred Subsidiary or contravene
any resolution adopted by the directors, managers, shareholders, members or
partners of any Seller or Transferred Subsidiary;
(b) to the Knowledge of Sellers, violate any Law to which any Seller, any
Transferred Subsidiary, any part of the Business, any of the Transferred Assets,
or any of the Transferred Subsidiaries’ assets is bound or subject;

 

16



--------------------------------------------------------------------------------



 



(c) result in the imposition or creation of any Encumbrance (other than a
Permitted Encumbrance) on any of the Transferred Assets or any of the assets of
any Transferred Subsidiary; or
(d) violate, result in any breach of, constitute a default (or an event that,
with notice or lapse of time or both, would become a default) under, or require
any consent of any Person (including any Governmental Body) pursuant to, any
Assumed Contract, Contract referred to in Section 1.1(h), Purchase Order
included in the Transferred Assets, Transferred Permit, any Contract to which
any Transferred Subsidiary is a party or by which it is bound, or any Permit
held by a Transferred Subsidiary, except for (i) consents, approvals or
authorizations of, or declarations or filings with, the Bankruptcy Court,
(ii) required approvals from insurance regulatory authorities, and
(iii) required approvals from finance regulatory authorities.
3.3 Organizational Documents; Meeting Minutes. Sellers have delivered to
Purchaser prior to the date hereof true, accurate and complete copies of the
certificate of incorporation and bylaws, or comparable organizational
instruments, of Sellers and the Transferred Subsidiaries as in effect on the
date hereof. Sellers have made available to Purchaser prior to the date hereof
copies of all minutes of meetings of directors, shareholders, members, managers
and partners (as applicable) of the Transferred Subsidiaries, including any
actions undertaken or approved by written consent in lieu of any meeting of such
Persons.
3.4 Capitalization of Transferred Subsidiaries.
(a) Schedule 3.4(a) sets forth for each Transferred Subsidiary (i) its
authorized capital, (ii) the number of its shares of capital stock, limited
liability company interests, general partner interests and/or limited partner
interests, as applicable, that are issued and outstanding, and (iii) the record
and beneficial owner(s) of such outstanding shares of capital stock, limited
liability company interests, general partner interests and/or limited partner
interests. All of such issued and outstanding shares of capital stock, limited
liability company interests, general partner interests and limited partner
interests (i) have been issued in compliance with all applicable Laws and the
organizational instruments of the Transferred Subsidiaries, (ii) are fully-paid
and non-assessable, (iii) are of amounts equal to or exceeding the minimum
amounts required under applicable Laws, and (iv) except as disclosed on Schedule
3.4(a), are held by their record owners free and clear of any Encumbrance, other
than Permitted Encumbrances.
(b) There are no options, rights, warrants, notes, calls or other outstanding
securities convertible into or exercisable or exchangeable for shares of capital
stock, limited liability company interests, general partner interests, limited
partner interests or any other equity interest in any Transferred Subsidiary,
nor any outstanding subscriptions, options, rights, warrants, calls, rights of
first refusal or offer, or other agreements or commitments (contingent or
otherwise) obligating any Transferred Subsidiary to issue or transfer from
treasury any shares of its capital stock, limited liability company interests,
general partner interests, limited partner interests or other equity interests,
or to issue, grant or sell other securities convertible into or exchangeable for
shares of capital stock, limited liability company interests, general partner
interests, limited partner interests or any other equity interests. There are no
subscriptions, options, warrants, calls, rights, commitments or agreements of
any character to which any Seller or Transferred Subsidiary is a party or by
which it is bound obligating or permitting any Transferred Subsidiary to
purchase or otherwise acquire the securities of any other Person.

 

17



--------------------------------------------------------------------------------



 



(c) Except for Purchaser’s rights as provided in this Agreement, and except for
the Virgo Security Interest and the security interest granted under the Textron
Facility, no Person has any right (including any preemptive right, right of
first offer or right of first refusal) to acquire any interest in any of the
outstanding shares of capital stock, limited liability company interests,
general partner interests or limited partner interests in any Transferred
Subsidiary. The transactions contemplated hereby shall vest in Purchaser at the
Closing all legal and beneficial right, title and interest in and to the
Standard Casualty Shares, the Standard Insurance Shares and the CountryPlace
Shares free and clear of any Encumbrance other than the Virgo Security Interest,
and other than any security interest granted or agreed to in writing by
Purchaser or an Affiliate thereof.
(d) All certificates or other documents evidencing ownership of the CountryPlace
Shares and the other stock or equity interests in the other Finance Subsidiaries
have been delivered by ParentCo to, and to the Knowledge of Sellers, are in the
possession of, Virgo Service Company LLC for purposes of perfection of the Virgo
Security Interest in the CountryPlace Shares and such other stock and equity
interests.
3.5 Transferred Subsidiary Financial Statements. To the extent prepared and
maintained by ParentCo or any of the Transferred Subsidiaries (separate from
ParentCo’s consolidated financial statements), Sellers have provided to
Purchaser the following financial statements with respect to the Transferred
Subsidiaries: (i) annual statements filed with insurance regulatory authorities
for the fiscal years ended March 31, 2008, 2009 and 2010, annual reports filed
with finance regulatory authorities for the fiscal years ended March 31, 2008,
2009 and 2010, and audited balance sheets and related statements of operations,
stockholders’ equity, and cash flows as of and for the fiscal years ended
March 31, 2008, 2009 and 2010; (ii) unaudited balance sheets and related
statements of operations, stockholders’ equity, and cash flow as of and for the
three (3) and six (6)-month periods ended September 30, 2010, and
(iii) unaudited balance sheets and related statements of operations,
stockholders’ equity, and cash flow as of and for the month ended October 31,
2010 (the “Most Recent Financial Statements”). All of such financial statements
(including the notes thereto) have been prepared in accordance with statutory
accounting requirements or GAAP, as applicable, throughout the periods covered
thereby and present fairly, in all material respects, the respective financial
positions of the Transferred Subsidiaries as of such dates and the respective
results of operations of the Transferred Subsidiaries for such periods;
provided, however, that the financial statements referred to in clauses (ii) and
(iii) above are subject to normal year-end adjustments, required schedules and
lack footnotes and other presentation items required by statutory accounting
requirements or GAAP, as applicable.
3.6 Transferred Subsidiary Undisclosed Liabilities; Guaranties. No Transferred
Subsidiary has any Liabilities other than those that (i) are reflected or
reserved against in the Most Recent Financial Statements or otherwise set forth
in this Agreement (including any Schedule hereto); (ii) have been incurred in
the Ordinary Course of Business; (iii) are permitted or contemplated by this
Agreement; or (iv) shall have been discharged or paid off as of the date
immediately preceding the Closing Date. Except as disclosed on Schedule 3.6, no
Transferred Subsidiary is a guarantor or otherwise responsible, whether as a
co-obligor or contingently, for any Liability (including Indebtedness) of any
other Person (including any Seller or other Transferred Subsidiary).

 

18



--------------------------------------------------------------------------------



 



3.7 Accounts Receivable. All Accounts Receivable of Sellers and the Transferred
Subsidiaries are valid receivables arising in the Ordinary Course of Business.
Except as set forth on Schedule 3.7, there is no contest, claim, defense or
right of setoff with respect to such Accounts Receivable with any account debtor
of an account or note receivable relating to the amount or validity of such
account or note receivable, other than with respect to returns in the Ordinary
Course of Business of Sellers or cancellations of insurance policies issued or
sold by any of the Insurance Subsidiaries.
3.8 Compliance with Laws.
(a) The Business is and has been within the past five (5) years conducted in all
material respects in compliance with all applicable Laws. Except for the
Bankruptcy Case and other matters contained in the docket related thereto,
within the past five (5) years, no Claim has been made in writing by any
Governmental Body to any Seller or Transferred Subsidiary to the effect that the
Business, any Transferred Asset or any Transferred Subsidiary has failed to
comply in any material respect with any Law, except as has been resolved to the
satisfaction of such Governmental Body.
(b) Sellers have made available for inspection by Purchaser (i) true, complete
and correct copies of all annual reports, other periodic filings, material
examination reports, correspondence, reports of investigations, inquiries and
other similar materials relating to the Transferred Subsidiaries dating back to
January 1, 2005 received by or submitted to any Governmental Body, including any
insurance or finance regulatory authority. Except as described on Schedule 3.8,
there are no examinations, audits, formal inquiries or, to the Knowledge of
Sellers, investigations by any state insurance department examiner or any
federal or state financial services regulatory examiner in progress with respect
to any Transferred Subsidiary, nor, to the Knowledge of Sellers, is any such
examination, audit, formal inquiry or investigation pending or scheduled, except
as may result from Sellers’ commencement of the Bankruptcy Case.
(c) Except as described on Schedule 3.8, there are no Contracts (including
settlement agreements), memoranda of understanding, commitment letters,
commissioner’s orders, consent orders or similar undertakings in effect between
any Insurance Subsidiary and any Governmental Body, other than any such
agreement, understandings, commitments, undertakings or orders of general
application to insurers engaged in the property and casualty insurance business,
that (i) specifically limit in any material respect the ability of any Insurance
Subsidiary to issue insurance policies under its existing Permits, (ii) impose
any specific requirements on any Insurance Subsidiary in respect of risk-based
capital requirements that materially increase or modify the risk-based capital
requirements imposed under applicable insurance Laws, or (iii) specifically
relate to the ability of any Insurance Subsidiary to pay dividends.

 

19



--------------------------------------------------------------------------------



 



(d) To the Knowledge of Sellers, since January 1, 2005, each agent, broker or
other representative of any Insurance Subsidiary that wrote or sold an insurance
product for any Insurance Subsidiary (any of which, an “Insurance
Representative”) was at the time such Insurance Representative wrote or sold
such insurance product duly licensed and appointed as required by applicable
insurance Law, in the particular jurisdiction in which such Insurance
Representative wrote or sold insurance products. To the Knowledge of Sellers, no
Insurance Representative has been since January 1, 2005, or is currently, in
violation (or with or without notice or lapse of time or both, would be in
violation) of any insurance Law applicable to the writing, sale or production of
insurance products for any Insurance Subsidiary, except where such violations
have not had and would not reasonably be expected to have a Material Adverse
Effect. As of the date of this Agreement, no Insurance Representative
individually accounting for five percent (5%) or more of the total gross
premiums of the insurance business of the Insurance Subsidiaries for their last
completed fiscal year has indicated in writing to any Insurance Subsidiary that
such Insurance Representative shall be unable or unwilling to continue its
relationship as a Producer with such Insurance Subsidiary within twelve
(12) months after the date hereof.
3.9 Permits.
(a) Schedule 3.9(a) sets forth a list of all of Sellers’ and the Transferred
Subsidiaries’ material licenses, franchises, permits, variances, exemptions,
orders, approvals and authorizations of Governmental Bodies, including any
applications therefor, that are used for the conduct of the Business (or any
part thereof) as currently conducted (collectively, the “Permits”). Each Seller
and Transferred Subsidiary is in compliance, in all material respects, with the
terms of all material Permits held by it, and all such material Permits are
valid and in full force and effect. For any Permit that would expire within
ninety (90) days of the Closing Date, a renewal application has been prepared
and filed with the applicable Governmental Body.
(b) No Transferred Subsidiary has transacted business in any jurisdiction
requiring it to have a Permit to transact such business while it did not possess
such Permit, except where the failure to have such Permit would not interfere
with the ability of such Transferred Subsidiary to conduct its business as
presently conducted. No Seller or Transferred Subsidiary is the subject of any
pending or, to the Knowledge of Sellers, threatened action or proceeding for or
contemplating the suspension, termination, modification, limitation,
cancellation, revocation, nonrenewal or impairment of any of its Permits. Except
for the filing of the Bankruptcy Case, Sellers have no Knowledge of any existing
fact or circumstance that, individually or in the aggregate would be reasonably
likely to result in the suspension, termination, modification, limitation,
cancellation, revocation, nonrenewal or impairment of any Permit held by any of
the Transferred Subsidiaries, and provided that all consents described on
Schedule 3.9(b) have been obtained, no Permit held by any Transferred Subsidiary
shall be suspended, terminated, modified, limited, cancelled, revoked, not
renewed or impaired or become suspended, terminated, modified, limited,
cancelled, revoked, not renewed or impaired, in whole or in part, as a result of
the execution and delivery of this Agreement, the commencement of the Bankruptcy
Case or the consummation of the transactions contemplated hereby.

 

20



--------------------------------------------------------------------------------



 



3.10 Contracts.
(a) Schedule 3.10(a) contains an accurate and complete list, and Sellers have
delivered or made available to Purchaser accurate and complete copies, of the
following outstanding Contracts (including all amendments and supplements
thereto) to which any Seller or Transferred Subsidiary is a party or by which
any Seller or Transferred Subsidiary is bound:
(i) each Contract for the sale of goods or performance of services by any Seller
or Transferred Subsidiary having (or expected to have) an actual or anticipated
value to such Seller of at least $25,000 in any twelve (12)-month period, but
excluding any Contract for the sale of individual manufactured or modular homes
to non-commercial and non-Governmental Body end-use purchasers;
(ii) each Contract for the purchase of goods or services by any Seller or
Transferred Subsidiary from any vendor or supplier of the Business having (or
expected to have) an actual or anticipated cost to Sellers or the Transferred
Subsidiaries (or any of them) of at least $25,000 in any twelve (12)-month
period;
(iii) each real property lease, sublease, license or other agreement pursuant to
which any Seller or Transferred Subsidiary grants to any other Person any right
of possession or use of, or access to, any Real Property;
(iv) each equipment lease, lease-purchase agreement, installment sale contract
or other similar contract or agreement relating to any Tangible Personal
Property or any tangible personal property used by any Transferred Subsidiary;
(v) each Contract relating to capital expenditures on any Real Property or with
respect to any other Transferred Asset or any asset of any Transferred
Subsidiary under which any Seller or Transferred Subsidiary has warranty,
service or other similar rights;
(vi) each Hedging Contract; and
(vii) each management, consulting, advertising, marketing, promotion, technical
services, advisory or other Contract relating to the design, marketing,
promotion, management or operation of the Business, or any part thereof, having
(or expected to have) an actual or anticipated cost to any Seller or Transferred
Subsidiary of at least $25,000 in any twelve (12)-month period.
(b) Schedule 3.10(b) contains an accurate and complete list, and Sellers have
delivered or made available to Purchaser accurate and complete copies, of the
following outstanding Contracts (including all amendments and supplements
thereto) to which any Transferred Subsidiary is a party or by which any
Transferred Subsidiary is bound:
(i) each Contract restricting in any manner any Transferred Subsidiary’s (i) 
right to compete with any other Person, (ii) right to sell or purchase from any
other Person or otherwise limiting the right of any Transferred Subsidiary to
engage in any line of business in any jurisdiction, (iii) right to solicit any
business, customer, or employee of another Person, other than non-disclosure or
confidentiality agreements entered into in the ordinary course of business or
(iv) restricting the right of any other Person to compete with any Transferred
Subsidiary or to solicit any business, customer or employee of any Transferred
Subsidiary, other than non-disclosure or confidentiality agreements entered into
in the ordinary course of business.

 

21



--------------------------------------------------------------------------------



 



(ii) each Contract containing any support, maintenance, service or other
material obligation on the part of any Transferred Subsidiary involving annual
revenues or cost to such Transferred Subsidiary in excess of $25,000 in any
twelve (12)-month period;
(iii) each loan or credit agreement, pledge agreement, promissory note, security
agreement, mortgage, debenture, indenture, letter of credit, line of credit
whether revolving or otherwise, and guaranty;
(iv) each Contract containing guaranty, surety or indemnification obligations of
any Transferred Subsidiary, including those related to any undertaking of
financial support or contractual performance extended by any Transferred
Subsidiary on behalf of or in support of any other Person (including any
Affiliate);
(v) each Contract providing for the indemnification of any past or present
employee, director, consultant or agent of any Transferred Subsidiary;
(vi) each Contract with any employee or director of any Transferred Subsidiary,
other than offer letters specifying that employment is on an “at will” basis or
otherwise at such Transferred Subsidiary’s discretion;
(vii) each partnership agreement, joint venture agreement, co-development
agreement or other similar agreement involving a sharing of profits, losses,
costs (excluding recovery of costs in the ordinary course of business) or
Liabilities with any other Person;
(viii) each Contract to which any Governmental Body is a party or under which
any Governmental Body has any rights or obligations;
(ix) each Contract providing for the servicing of loans, including any such
Contract with the Federal National Mortgage Association (i.e., Fannie Mae), the
Government National Mortgage Association (i.e., Ginnie Mae) or any other similar
government sponsored entity;
(x) each Contract providing for reinsurance either by any Insurance Subsidiary
or by any third party with respect to insurance policies issued or sold by any
Insurance Subsidiary or for which any Insurance Subsidiary is liable for the
payment of benefits (any of which, a “Reinsurance Contract”);
(xi) each brokerage, agency, managing general agent or other similar Contract
for the marketing and sale of any Transferred Subsidiary’s products or services;
(xii) each other Contract that involves a payment to or from any Transferred
Subsidiary in excess of $50,000 on its face in any individual case.

 

22



--------------------------------------------------------------------------------



 



(c) Each Assumed Contract is valid and binding on, and enforceable against, the
applicable Seller and, to the Knowledge of Sellers, the counterparties thereto,
and is in full force and effect, other than exceptions that shall be remedied or
otherwise accounted for pursuant to the Sale Approval Order. Each Contract to
which any Transferred Subsidiary is a party or by which it is bound is valid and
binding on, and enforceable against, the applicable Transferred Subsidiary and,
to the Knowledge of Sellers, the counterparties thereto, and is in full force
and effect. No Seller that is party to or bound by an Assumed Contract and no
Transferred Subsidiary that is a party to any Contract is in material breach of,
or default under, any such Assumed Contract or other Contract and, to the
Knowledge of Sellers, there is no valid basis for any claim of material breach
or default by any Seller under any such Assumed Contract or by any Transferred
Subsidiary under any other Contract, except in the case of any Assumed Contract
to the extent that any such breach, default or claim of breach or default is
cured, remedied or otherwise accounted for pursuant to the Sale Approval Order.
3.11 Insurance Business.
(a) Since January 1, 2005, and except for benefits relating to claims incurred
but not yet reported and reported claims being processed by the Insurance
Subsidiaries as of the date hereof, all benefits due and payable under the
insurance Contracts issued by any of the Insurance Subsidiaries have been paid
in accordance, in all material respects, with the terms of the insurance
Contracts under which they arose, except for such benefits for which an
Insurance Subsidiary has reasonably determined, in the Ordinary Course of
Business, that there is or was a reasonable basis to deny or contest payment.
(b) All policies, binders, slips, certificates and Contracts of insurance, in
effect as of the date hereof (including all applications, supplements,
endorsements, riders and ancillary Contracts in connection therewith) that have
been issued by any Insurance Subsidiary or for which any Insurance Subsidiary is
liable for the payment of benefits, and any and all marketing materials, agent
Contracts, broker Contracts or managing general agent Contracts are, to the
extent required under applicable insurance Law, on forms approved by applicable
insurance-related Governmental Bodies or which have been filed and not objected
to by such insurance-related Governmental Bodies within the period provided for
objection, and such forms comply in all material respects with the insurance
Laws applicable thereto and, as to premium rates established by any Insurance
Subsidiary which are required to be filed with or approved by insurance-related
Governmental Bodies, such rates have been so filed or approved, the premiums
charged conform thereto in all respects, and such premiums comply in all
material respects with the insurance Laws applicable thereto. Sellers have
provided or made available to Purchaser copies of all specimens (including
specimen schedule pages) of all insurance policies and Contracts issued by any
Insurance Subsidiary since January 1, 2005.
(c) The reserves carried by the Insurance Subsidiaries are in compliance in all
material respects with the requirements for reserves established by the
applicable Governmental Bodies in the jurisdictions in which the Insurance
Subsidiaries conduct business, have been determined in all material respects in
accordance with GAAP and statutory accounting standards (to the extent
applicable) as in effect at applicable times, consistently applied, and have
been computed on the basis of methodologies consistent in all material respects
with those used in prior periods.

 

23



--------------------------------------------------------------------------------



 



(d) Since January 1, 2005, none of the Insurance Subsidiaries has violated in
any material respect its underwriting guidelines in effect from time to time in
connection with its issuance of any insurance Contracts in any way that would
adversely affect any Insurance Subsidiary’s rights under any Reinsurance
Contract.
(e) Except as set forth on Schedule 3.11(e), there are no material accrued and
unpaid or unreported Liabilities with respect to claims or assessments made
against any Insurance Subsidiary by any insurance guaranty association or
similar organization in connection with such association’s or organization’s
insurance guaranty fund or similar program.
(f) There is no Contract or other arrangement in effect between any Insurance
Subsidiary and any third party reinsurer under a Reinsurance Contract that would
under any circumstances reduce, limit, mitigate or otherwise affect any actual
or potential loss to any party under any such Reinsurance Contract, other than
as may be expressly provided in such Reinsurance Contract. Neither Parent nor
any Insurance Subsidiary has received any written notice to the effect that
(i) the financial condition of any third party to any Reinsurance Contract is
materially impaired with the result that a default thereunder may reasonably be
anticipated or (ii) there is no dispute with respect to any material amount
recoverable or payable by any Insurance Subsidiary pursuant to any Reinsurance
Contract.
3.12 Real Property.
(a) Schedule 3.12(a) lists the street address (and references the legal
description in the Title Commitments) of each parcel of real property owned by
any Seller or Transferred Subsidiary (each, an “Owned Real Property” and
collectively, the “Owned Real Properties”), but excluding any REO real property
purchased by any Seller or Transferred Subsidiary from the Department of Housing
and Urban Development or any lender and held for resale. Subject to the entry of
the Sale Approval Order and the Sale Approval Order becoming a Final Order, at
the Closing, the applicable Sellers shall have fee simple title to each Owned
Real Property, which shall be transferred to Purchaser at the Closing free and
clear of all Encumbrances, other than Permitted Encumbrances. The Owned Real
Property owned by any Transferred Subsidiary is owned by such Transferred
Subsidiary in fee simple, free and clear of any Encumbrance, other than
Permitted Encumbrances.
(b) Schedule 3.12(b) lists (i) the street address of each parcel of real
property or portion thereof leased (as lessee) by any Seller or any Transferred
Subsidiary (each, a “Leased Real Property” and collectively, the “Leased Real
Properties”, and together with the Owned Real Properties, the “Real
Properties”), and (ii) a description (including document name, date, parties and
any amendments) of each lease (each a “Real Property Lease”) in effect with
respect to each Leased Real Property.
(c) Sellers have delivered to Purchaser complete and accurate copies of all Real
Property Leases, including all addenda, amendments, extensions and supplements
thereto and assignments thereof. No Seller or Transferred Subsidiary has entered
into any written Contract, arrangement or understanding with any third party
landlord that in any way alters or affects the express terms and conditions of
any Real Property Lease. Each Real Property Lease is valid and binding on the
applicable Seller or Transferred Subsidiary and, to the Knowledge of Sellers,
the counterparties thereto, and is in full force and effect. No Seller or
Transferred Subsidiary is in default under any Real Property Lease, other than a
default that shall be remedied or otherwise accounted for pursuant to the Sale
Approval Order, and to the Knowledge of Sellers, no other counterparty to any
Real Property Lease is in default thereof.

 

24



--------------------------------------------------------------------------------



 



(d) Sellers’ use of the Real Properties for the various purposes for which they
are presently being used are permitted as of right under all applicable Laws
(including zoning laws), except where any non-permitted use by any Seller would
not interfere with such Seller’s conduct of its business on such Real Property
as presently conducted.
(e) To the Knowledge of Sellers, (i) all of the Real Properties, including
buildings, fixtures and other improvements thereon, are in good operating
condition and repair, ordinary wear and tear excepted, and no Owned Real
Property is in need of repair other than as part of routine maintenance in the
ordinary course of business, and (ii) all buildings, structures, improvements
and fixtures on each of the Real Properties are in compliance in all material
respects with all applicable Laws, including Occupational Safety and Health
Laws.
(f) Except as expressly provided in any Real Property Lease, in any public
record or as set forth on Schedule 3.12(f), no Seller or Transferred Subsidiary
has (i) leased, subleased, licensed or otherwise granted to any Person the
current or future right to use or occupy any of the Real Properties or any
portion thereof, (ii) granted to any Person any option, right of first refusal,
offer, or other Contract or right to purchase, acquire, lease, sublease, assign
or dispose of any interest in any of the Real Properties, or (iii) collaterally
assigned or granted any other Encumbrance in or over any Real Property Lease or
any interest therein.
(g) The Real Properties constitute all of the real property currently used by
Seller and the Transferred Subsidiaries in the conduct of the Business.
(h) There does not exist any actual or, to the Knowledge of Sellers, overtly
threatened or contemplated condemnation or eminent domain proceeding that
affects or could be reasonably expected to affect any Real Property or any part
thereof, and no Seller or Transferred Subsidiary has received any written notice
of the intention of any Governmental Body to undertake any such proceeding with
respect to any of the Real Properties, or any part thereof.
(i) Except as may arise as a result of the Bankruptcy Case, no Transferred
Subsidiary has any ongoing dispute or disagreement with any landlord in respect
of any obligation of such Transferred Subsidiary or such landlord under the
terms of any Real Property Lease or under applicable Law with respect to any
Leased Real Property.
(j) Except for the Real Properties of which the Transferred Subsidiaries are
identified as owners or tenants on Schedule 3.12(a), no Transferred Subsidiary
has owned, leased (as tenant), subleased (as subtenant) or occupied any other
real property within the past five (5) years.

 

25



--------------------------------------------------------------------------------



 



3.13 Environmental Matters. Except as disclosed on Schedule 3.13:
(a) Sellers and the Transferred Subsidiaries are currently, and since
January 1, 2005 have been, in compliance in all material respects with all
applicable Environmental Laws applicable to the Business, the Transferred Assets
and the assets of the Transferred Subsidiaries. There are no Claims pursuant to
any Environmental Law pending or, to the Knowledge of Sellers, threatened in
writing against any Seller or Transferred Subsidiary in connection with the
conduct or operation of the Business or the ownership or use of any of the
Transferred Assets or any of the assets of the Transferred Subsidiaries. Within
the past five (5) years, no Seller or Transferred Subsidiary has received any
actual or threatened order, notice or other written communication from any
Governmental Body or other Person of any actual or potential violation or
failure of any Seller or Transferred Subsidiary to comply with any Environmental
Law or of any actual or threatened obligation on the part of any Seller or
Transferred Subsidiary to undertake or bear the cost of any Environmental,
Health and Safety Liabilities with respect to any of the Real Properties, any
other Transferred Asset or any asset of any of the Transferred Subsidiaries,
except has been adequately resolved to the satisfaction of such Governmental
Body or other Person.
(b) No Seller or Transferred Subsidiary is currently required to undertake any
corrective or remedial obligation under any Environmental Law with respect to
the Business, any of the Real Properties, any other Transferred Asset or any
asset of any of the Transferred Subsidiaries.
(c) Sellers have made available to Purchaser all Phase I and Phase II, if any,
environmental reports, other engineering reports and any other material
documents in Sellers’ possession relating to any environmental or health or
safety matters, relating to the Real Properties, any of the other Transferred
Assets or any of the assets of the Transferred Subsidiaries. Except to the
extent disclosed in such environmental and engineering reports, to the Knowledge
of Sellers, there are no Hazardous Materials present on or in the Environment at
any of the Real Properties, including any Hazardous Materials contained in
barrels, aboveground or underground storage tanks, landfills, land deposits,
dumps, equipment (whether movable or fixed) or other containers, either
temporary or permanent, and deposited or located in land, water, sumps, or any
other part of any of the Real Properties, or incorporated into any structure
therein or thereon, except in material compliance with all applicable
Environmental Laws.
(d) No Seller or Transferred Subsidiary has conducted or knowingly permitted any
Hazardous Activity on or with respect to any of the Real Properties.
3.14 Intellectual Property.
(a) Schedule 3.14(a) contains a complete and accurate list of the following
items of intellectual property of each Seller and Transferred Subsidiary:
(i) all Patents; (ii) all Marks; (iii) all registered Copyrights; and (iv) all
licenses and sublicenses held by any Seller or Transferred Subsidiary as
licensee pertaining to Computer Software (excluding mass produced shrink wrap
license agreements) or other Intellectual Property of any other Person,
including in the case of such Patents, Marks and Registered Copyrights, details
of registration and/or application filings with the United States Patent and
Trademark Office or similar Governmental Bodies in other jurisdictions. No
Seller or Transferred Subsidiary owns any proprietary Computer Software.

 

26



--------------------------------------------------------------------------------



 



(b) Schedule 3.14(b) contains a complete and accurate list of all licenses,
sublicenses or other arrangements (written or oral, formal or informal) pursuant
to which any Seller or Transferred Subsidiary is currently granting any right of
use of any Computer Software or other Intellectual Property to any Person,
including any other Seller or Transferred Subsidiary, including in the case of
any arrangement that is not documented under a written agreement, the specific
terms of such arrangement.
(c) Except as disclosed on Schedule 3.14(c), to the Knowledge of Sellers, (i) no
item of Intellectual Property used by any Seller or Transferred Subsidiary is
currently being infringed or overtly challenged or threatened in any way,
(ii) none of the products or services sold or trade secrets used by any Seller
or Transferred Subsidiary infringes or has been alleged in any written notice to
any Seller or Transferred Subsidiary to infringe any intellectual property right
of any other Person, (iii) no Mark included in the Intellectual Property used by
any Seller or Transferred Subsidiary has been or is now involved in any
opposition, invalidation or cancellation Claim, and no such action is threatened
with respect to any such Mark; and (iv) there is no potentially interfering
trademark or trademark application of any other Person in use or pending.
(d) Each license, sublicense or other arrangement referred to in
Sections 3.14(a) and (b) is valid and binding on, and enforceable against, the
applicable Seller or Transferred Subsidiary and, to the Knowledge of Sellers,
the counterparties thereto, and is in full force and effect. Except as disclosed
on Schedule 3.14(d), no Seller or Transferred Subsidiary is in default of its
obligations under any license, sublicense or other arrangement referred to in
Section 3.14(a) or (b), except where such default is cured, remedied or
otherwise accounted for pursuant to the Sale Approval Order.
3.15 Litigation and Other Claims. Except for the Bankruptcy Case and other
matters on the docket related thereto (including information included in
Sellers’ Schedules of Assets and Liabilities and Statements of Financial Affairs
filed with the Bankruptcy Court), and except as otherwise disclosed on
Schedule 3.15, (i) there are no material Claims (including with respect to
product liability Claims) pending or, to the Knowledge of Sellers, threatened
against any Seller or Transferred Subsidiary with respect to the Business (or
any part thereof), any of the Real Properties, any of the other Transferred
Assets or any of the Assumed Liabilities, and (ii) there are no Claims pending
or, to the Knowledge of Sellers, threatened by or against any Seller or
Transferred Subsidiary that challenge the validity of this Agreement or any of
the transactions contemplated hereby or that, either individually or in the
aggregate, would reasonably be expected to prevent or delay the consummation by
Sellers of the transactions contemplated by this Agreement.
3.16 Condition of Tangible Personal Property. The Tangible Personal Property and
the machinery, equipment, and other tangible assets owned or leased by the
Transferred Subsidiaries and necessary to conduct the Business as it is being
conducted on the date hereof are in good operating condition and repair,
ordinary wear and tear excepted.

 

27



--------------------------------------------------------------------------------



 



3.17 Title to Assets; Possession. Upon (i) the entry of the Sale Approval Order
and the Sale Approval Order becoming a Final Order, and (ii) the receipt by
Purchaser of all required approvals from insurance-related Governmental Bodies
and finance-related Governmental Bodies applicable to the Transferred
Subsidiaries, at the Closing, Sellers shall have good and marketable title to
the Transferred Assets, which shall be transferred to Purchaser free and clear
of all Encumbrances, other than Permitted Encumbrances. The Transferred
Subsidiaries now have, and as of the time of Closing shall have, good and
marketable title to all of their assets, free and clear of all Encumbrances,
other than Permitted Encumbrances. Except for equipment leased (as lessee) by
any Seller or Transferred Subsidiary under a Contract disclosed in this
Agreement, no Seller or Transferred Subsidiary is in possession of any equipment
or other tangible asset that is owned by another Person. Except as disclosed on
Schedule 3.17, no asset of any Seller or Transferred Subsidiary having a value
of more than $25,000 is in the possession or under the control of any other
Person.
3.18 Sufficiency of Assets. Except for the Excluded Assets, the Transferred
Assets constitute all of the assets, tangible and intangible, of any nature
whatsoever, used by Seller to operate the Home Business in the manner presently
operated by Sellers.
3.19 Inventory. The Inventory substantially consists of, and as of the close of
business on the day immediately preceding the Closing Date the Inventory shall
substantially consist of, items which are, subject to inventory reserves set
forth in Sellers’ (or their Affiliate’s consolidated) financial statements, of a
quality and quantity usable and salable in the Ordinary Course of Business.
3.20 Employees.
(a) Sellers have provided to Purchaser a detailed list of all of their and the
Transferred Subsidiaries’ employees, segregated by each Seller and Transferred
Subsidiary, including the following information for each such employee:
(i) name; (ii) part-time or full-time status; (iii) title and/or job
description; (iv) employment commencement date; (v) annual base salary or hourly
wage; (vi) available bonus or other contingent compensation; (vii) accrued and
unused vacation days; (viii) accrued and unused sick days; and (ix) if on leave,
the status of such leave (including reason for leave and expected return date).
(b) Except as set forth on Schedule 3.20(b), since January 1, 2008, with respect
to the employees of Seller and the Transferred Subsidiaries, there has not been,
there is not presently pending or existing, and, to the Knowledge of Sellers,
there is not threatened in writing any material charge, grievance proceeding or
other claim against or affecting any Seller (or any director, officer, manager
or employee thereof) relating to the actual or alleged violation of any
applicable Law pertaining to labor relations or employment matters, including
any charge or complaint filed by an employee or union with the National Labor
Relations Board, the Equal Employment Opportunity Commission or any comparable
Governmental Body.
(c) To the Knowledge of Sellers, all employees of Seller and the Transferred
Subsidiaries are legally qualified to work in the United States by virtue of
being United States citizens, documented resident aliens (i.e., “green card”
holders) or holders of validly issued employment visas or other applicable
Permits. Except as set forth on Schedule 3.20(c), all employees of the
Transferred Subsidiaries are employed on an “at-will” (or equivalent) basis such
that their employment may be terminated at any time and for any reason
(including no reason) without notice or compensation paid in lieu thereof.

 

28



--------------------------------------------------------------------------------



 



(d) Schedule 3.20(d) sets forth, on a Person-by-Person basis, all severance
compensation and benefits, retention bonus and similar payment obligations of
any Transferred Subsidiary to any of its directors, employees, managers or other
equivalent Persons whether under written Contract or otherwise.
(e) All salaries, wages, commissions and other compensation and benefits payable
to the employees of each Transferred Subsidiary have been accrued and paid by
the applicable Transferred Subsidiary when due for all periods through the date
hereof, and shall have been accrued and paid by the applicable Transferred
Subsidiary when due for all periods through the Closing Date, except for stub
period payroll obligations resulting from the Closing Date occurring between
normal paydays, which payroll obligations are or shall have been as of the
Closing Date properly accounted for in the financial records of the Transferred
Subsidiaries.
(f) No Seller or Transferred Subsidiary has been, nor is it now, a party to any
collective bargaining agreement or other labor contract. Since January 1, 2008,
there has not been, there is not presently pending or existing, and to the
Knowledge of Sellers, there is not threatened, any strike, slowdown, picketing,
work stoppage or employee grievance process involving any Seller or Transferred
Subsidiary. To the Knowledge of Sellers, there is no organizational activity or
other labor dispute against or affecting any Seller or Transferred Subsidiary,
and no application or petition for an election of or for certification of a
collective bargaining agent is pending. There is not currently in effect any
lock-out, relating to a labor dispute, by any Seller or Transferred Subsidiary
of any employee (or group thereof), and no such action is contemplated by any
Seller or Transferred Subsidiary.
3.21 Employee Benefits.
(a) Schedule 3.21(a) lists each Employee Benefit Plan that any Transferred
Subsidiary maintains, to which it contributes, in which it participates or with
respect to which it has any Liability. No Transferred Subsidiary nor any ERISA
Affiliate has any commitment to establish or amend any new or existing Employee
Benefit Plan or similar agreement for the benefit of employees of any
Transferred Subsidiary or any ERISA Affiliate except as otherwise required by
applicable Law or to conform with any such Employee Benefit Plan or similar
agreement to any applicable Law. No Transferred Subsidiary nor any ERISA
Affiliate has ever maintained, sponsored, participated in, or contributed to any
Employee Pension Benefit Plan that is a “defined benefit plan” as defined in
ERISA §3(35).
(b) Each Employee Benefit Plan of any Transferred Subsidiary (and each related
trust, insurance contract, or fund) now and always has been maintained, funded
and administered in accordance with the terms of such Employee Benefit Plan and
complies in form and in operation in all material respects with the applicable
requirements of ERISA and the Tax Code. There are no pending or, to the
Knowledge of Sellers, threatened audits, investigations or claims involving any
Employee Benefit Plan by any Governmental Body or other Person, other than
routine claims for benefits.
(c) All premiums or other payments that are due have been timely paid with
respect to each Employee Benefit Plan of any Transferred Subsidiary that is an
Employee Welfare Benefit Plan.

 

29



--------------------------------------------------------------------------------



 



(d) Each Employee Benefit Plan of any Transferred Subsidiary that is intended to
meet the requirements of a ‘‘qualified plan’’ under Tax Code §401(a) and each
trust intended to meet the qualification requirements under Tax Code §501(a) has
timely received a determination letter (or opinion letter in the case of a
prototype plan) from the IRS to the effect that it meets the requirements of Tax
Code §401(a), and no fact exists, including any amendment or failure to amend
any Employee Benefit Plan, that could reasonably be expected to cause the IRS to
revoke such favorable determination letter (or opinion letter).
(e) With respect to each Employee Benefit Plan of any Transferred Subsidiary,
such Transferred Subsidiary has made available to Purchaser (i) a copy of each
Employee Benefit Plan (including all amendments thereto), (ii) a copy of the
annual report and actuarial report, if required under ERISA or the Tax Code,
with respect to each Employee Benefit Plan for the last two (2) plan years
ending prior to the date hereof, (iii) if the Employee Benefit Plan is funded
through a trust or any third-party funding vehicle, a copy of the trust or other
funding agreement (including all amendments thereto) and the latest financial
statements with respect to the last reporting period ended immediately prior to
the date thereof, (iv) a copy of the most recent “summary plan description”,
together with each “summary of material modifications”, if required under ERISA,
and (v) the most recent determination letter received from the IRS with respect
to each Benefit Plan that is intended to be qualified under §401(a).
(f) No Transferred Subsidiary nor any ERISA Affiliate has ever maintained,
established, sponsored, participated in, or contributed to any (i) Employee
Benefit Plan which is subject to Title IV of ERISA or Tax Code §412; (ii)
“multiemployer plan” as defined in ERISA or the Tax Code; (iii) “multiple
employer plan” as defined in ERISA or the Tax Code; or (iv) a “funded welfare
plan” within the meaning of Tax Code §419.
(g) Except as may be provided in any written employment Contract currently in
effect between any Transferred Subsidiary and any employee or former employee,
all of which agreements are set forth on Schedule 3.21(g), the consummation of
the transactions contemplated hereby shall not (i) result in any payment
becoming due, or increase the amount of compensation due, to any current or
former employee or current or former director of any Transferred Subsidiary,
(ii) increase any benefits payable under any Employee Benefit Plan, or
(iii) accelerate the time of payment or vesting, or increase the amount of, or
otherwise enhance, any benefit due to any current or former employee or current
or former director of any Transferred Subsidiary. No such payment shall result
in the loss by reason of Tax Code §280G, of any federal Income Tax deduction by
any Transferred Subsidiary or Purchaser.
(h) No Employee Benefit Plan of any Transferred Subsidiary provides benefits,
including death, medical or retiree welfare benefits (whether or not insured),
with respect to current or former employees or current or former directors of
any Transferred Subsidiary after retirement or other termination of service
other than (i) coverage mandated by ERISA §§ 601-608 and Tax Code §4980B(f) or
applicable state Laws, (ii) death benefits or retirement benefits under any
Plan, (iii) benefits the full cost of which is borne by the current or former
employee or current or former director (or his or her personal representatives
or beneficiary), or (iv) severance or deferred compensation benefits properly
accrued as Liabilities on the books of such Transferred Subsidiary or an ERISA
Affiliate.

 

30



--------------------------------------------------------------------------------



 



(i) No Transferred Subsidiary, and no Seller on behalf of any Transferred
Subsidiary, has made any representation or communication, oral or written, with
respect to the participation, eligibility for benefits, vesting, benefit accrual
or coverage under any Employee Benefit Plan to any of its current or former
employees or directors (or any of their respective personal representatives or
beneficiaries) which is not in accordance with the terms and conditions of such
Transferred Subsidiary’s Employee Benefit Plans.
(j) Each Transferred Subsidiary and ERISA Affiliate has complied in all material
respects with the notice and continuation coverage requirements of Tax Code
§4980B and the regulations thereunder with respect to each Employee Benefit Plan
of any Transferred Subsidiary or any ERISA Affiliate that is, or was during any
taxable year of any Transferred Subsidiary or any ERISA Affiliate for which the
statute of limitations on the assessment of federal income Taxes remains open,
by consent or otherwise, a group health plan within the meaning of Tax Code
§5000(b)(1).
(k) None of the Employee Benefit Plans of any Transferred Subsidiary or any
ERISA Affiliate, any trust created thereunder, any Transferred Subsidiary or any
ERISA Affiliate, or any employee or director of any of the foregoing, nor, to
the Knowledge of Sellers, any trustee, administrator or other fiduciary thereof,
has engaged in a “prohibited transaction” (as such term is defined in Tax Code
§4975 or §406 of ERISA). To the Knowledge of Sellers, no sponsor, trustee or
administrator of any Employee Benefit Plan of any Transferred Subsidiary has
engaged in a transaction or has taken or failed to take any action with respect
to such Employee Benefit Plan that would be reasonably expected to subject any
Transferred Subsidiary or an ERISA Affiliate to a civil penalty assessed
pursuant to §502(i) of ERISA or a Tax imposed pursuant to Tax Code §4975 or
4980B.
(l) No severance agreement or arrangement currently in effect between any
Transferred Subsidiary and any current or former employee or director (including
the severance amounts payable thereunder) has been amended since the date of its
execution by such Transferred Subsidiary and the applicable employee or
director.
3.22 Tax Matters.
(a) Each Transferred Subsidiary has timely filed all Income Tax Returns and all
other material Tax Returns that it was required to file. All such Tax Returns
are true, correct and complete in all material respects, were prepared in
substantial compliance with all applicable Laws and, as so filed, disclose all
Taxes required to be paid for the periods covered thereby. All Taxes due and
owing by any Transferred Subsidiary (whether or not shown on any Tax Return)
have been paid when due, other than Taxes being contested in good faith and for
which adequate reserves have been established in the Most Recent Financial
Statements, and if not yet due, have been properly accrued or otherwise
adequately reserved in such Transferred Subsidiary’s financial records (all of
which have been made available to Purchaser) and shall be accrued on the books
and records of such Transferred Subsidiary in accordance with past custom and
practice through the Closing Date. Each Transferred Subsidiary has disclosed on
each Tax Return filed by it all positions taken thereon that could give rise to
a substantial understatement penalty of federal Income Taxes within the meaning
of Tax Code §6662 or §6662A or any similar provision of any other Tax Law. No
Transferred Subsidiary is currently the beneficiary of any extension of time
within which to file any Tax Return. There are no Encumbrances for Taxes (other
than Permitted Encumbrances) upon any of the assets of any Transferred
Subsidiary. Each Transferred Subsidiary has complied in all material respects
with all Laws relating to the payment and withholding of Taxes (including Taxes
required to be withheld, collected, deposited and paid in connection with
amounts paid or owing to any employee, independent contractor, creditor,
shareholder, member, partner or other third party), and all Forms W-2, 941 and
1099 and any other applicable forms required with respect thereto have been
properly completed and timely filed.

 

31



--------------------------------------------------------------------------------



 



(b) There is no pending or threatened material dispute or claim concerning any
Tax Liability of any Transferred Subsidiary either (i) claimed or raised by any
Governmental Body in writing or (ii) as to which Sellers have Knowledge; and no
adjustment relating to any Tax Return of any Transferred Subsidiary or of any
Seller with respect to matters pertaining to any Transferred Subsidiary has been
proposed in writing which has not been paid, settled or otherwise resolved to
the satisfaction of the applicable Governmental Body. No Transferred Subsidiary,
and no Seller with respect to any Transferred Subsidiary, has received from any
Governmental Body, informally or in writing, any (x) notice indicating an intent
to open an audit or other review with respect to any Transferred Subsidiary,
(y) request for information relating to Taxes of any Transferred Subsidiary, or
(z) notice of deficiency or proposed adjustment for any amount of Tax proposed,
asserted, or assessed against any Transferred Subsidiary which in any such case
is still outstanding or otherwise unresolved.
(c) Sellers have made available to Purchaser all federal, state, local, and
foreign Tax Returns filed with respect to each Transferred Subsidiary for
taxable periods ended on or after December 31 2005, indicates those Tax Returns
that have been audited or otherwise subject to an action or proceeding, and
indicates those Tax Returns that currently are the subject of audit, action or
proceeding. No Seller or Transferred Subsidiary has waived any statute of
limitations in respect of Taxes of any Transferred Subsidiary or agreed to any
extension of time with respect to a Tax assessment or deficiency that remains
outstanding.
(d) No Transferred Subsidiary is a party to any Contract, arrangement or plan
that has resulted or would result, separately or in the aggregate, in the actual
or deemed payment by such Transferred Subsidiary or Purchaser of any “excess
parachute payment” within the meaning of Tax Code §280G (or any corresponding
provision of state, local, or foreign Tax Law) or of any other payment that
shall not be deductible under Tax Code §162(a), §162(m) or §404, or that could
give rise to any amounts subject to excise Tax under Tax Code §4999, as those
provisions are currently written. No Transferred Subsidiary has any obligation
to pay compensation subject to Tax Code § 409A pursuant to a deferred
compensation plan that does not comply with the requirements of Tax Code §409A.
No Transferred Subsidiary has been a United States real property holding
corporation within the meaning of Tax Code §897(c)(2) during the applicable
period specified in Tax Code §897(c)(1)(A)(ii). No Transferred Subsidiary is a
party to or bound by any Tax allocation or Tax sharing agreement that will
remain in effect with respect to such Transferred Subsidiary after the Closing
Date. No Transferred Subsidiary (i) has been a member of an affiliated group
filing a consolidated federal Income Tax Return, other than the consolidated
group the common parent of which was ParentCo, nor (ii) has any Liability for
the Taxes of any Person (other than such Transferred Subsidiary) under Treasury
Regulations §1.1502-6 (or any similar provision of state, local, or non-U.S.
Law), as a transferee or successor, by contract, or otherwise, except with
respect to the consolidated group the common parent of which is ParentCo.

 

32



--------------------------------------------------------------------------------



 



(e) No Transferred Subsidiary shall be required to include any item of income
in, or exclude any item of deduction from, taxable income for any taxable period
(or portion thereof) ending after the Closing Date as a result of any (i) change
in method of accounting for a taxable period ending on or prior to the Closing
Date, (ii) “closing agreement” as described in Tax Code §7121 (or any
corresponding or similar provision or agreement of state, local, or foreign
income Tax Law or with any Governmental Body) executed on or prior to the
Closing Date, (iii) intercompany transactions or any excess loss account
described in the Treasury Regulations under Tax Code §1502 (or any corresponding
or similar provision of state, local, or foreign income Tax Law),
(iv) installment sale or open transaction disposition made on or prior to the
Closing Date, (v) prepaid amount received on or prior to the Closing Date, or
(vi) deferral of income pursuant to Tax Code §108(i).
(f) No income under any arrangement or understanding to which any Transferred
Subsidiary is a party or by which it is bound shall be attributed to such
Transferred Subsidiary which is not represented by income to which such
Transferred Subsidiary is legally entitled.
(g) No Transferred Subsidiary has distributed stock or other equity ownership
interests of another Person, or had its stock or other equity ownership
interests distributed by another Person, in a transaction that was purported or
intended to be governed in whole or in part by Tax Code §355 or Tax Code §361.
(h) No Transferred Subsidiary is, nor has it been, a party to any “listed
transaction”, as defined in Tax Code §6707A(c)(2) and Treasury Regulations
§1.6011-4(b)(2), and no Transferred Subsidiary is, nor has it been, a party to
any “reportable transaction” as defined in Tax Code §6707A(c)(1) and Treasury
Regulations §1.6011-4(b).
(i) No Transferred Subsidiary has any election in effect under Tax Code §§ 108,
441, 472, 1017, 1033 or 4797 (or any similar provision of state, local or
foreign Tax Law).
(j) Schedule 3.22(j) lists each jurisdiction in which any Transferred Subsidiary
files any Tax Returns (with each such jurisdiction identified by the applicable
Transferred Subsidiary). No written notice or inquiry has been received by any
Transferred Subsidiary from any jurisdiction in which Tax Returns have not been
filed by any Transferred Subsidiary to the effect that the filing of Tax Returns
may be required. The Transferred Subsidiaries have no operations or permanent
establishments outside the United States.
3.23 Affiliated Transactions. To the Knowledge of Sellers, except as set forth
on Schedule 3.23, no Insider has any interest in the Transferred Assets or any
of the assets or properties of any of the Transferred Subsidiaries or is a party
to any Contract used in or related to the Business, or any part thereof. To the
Knowledge of Sellers, no Insider has (i) any economic interest in any Person
which engages in competition with any Seller or Transferred Subsidiary, or
(ii) any economic interest in any Person that purchases from or sells or
furnishes to any Seller or Transferred Subsidiary any services or products.

 

33



--------------------------------------------------------------------------------



 



3.24 Product Liability; Product Warranties. Except as set forth on Schedule
3.24, to the Knowledge of Sellers, the products sold or manufactured by Sellers
and the services provided by Sellers have complied with and are in compliance
with, in all material respects, all applicable (i) Laws, (ii) industry and
self-regulatory organization standards, (iii) contractual commitments, and
(iv) express or implied warranties. Except as set forth on Schedule 3.24, Since
January 1, 2005, no Seller has initiated or otherwise participated in any
product recall or withdrawal with respect to any product produced, manufactured,
marketed, distributed or sold in connection with the Business, whether voluntary
or required by Law. To the Knowledge of Sellers, there are not, and there have
not been, any defects or deficiencies in any of their products or services
(including in the Inventory) that could reasonably be expected to give rise to
or serve as a basis for any product recall or withdrawal by any Seller.
3.25 Insurance. Schedule 3.25 lists all insurance policies (including policies
providing property, casualty, general liability, products liability, errors and
omissions, workers’ compensation, key man or other life insurance, bond and
surety arrangements and directors and officers’ liability) with respect to which
any Seller or Transferred Subsidiary is covered as a named or additional
insured, or for which it is responsible for paying all or any portion of the
premiums thereof. With respect to each such insurance policy: (i) the policy is
valid, enforceable, and in full force and effect in all material respects, and
(ii) no Seller or Transferred Subsidiary is in material breach or default
thereof (including with respect to the payment of premiums or the giving of
notices). Schedule 3.25 describes any material self-insurance arrangements
affecting Seller or any Transferred Subsidiary. Since January 1, 2005, no Seller
or Transferred Subsidiary has received (i) any notice of refusal of insurance
coverage that was applied for by or on behalf of any Transferred Subsidiary
relating (in whole or in part) to any Transferred Subsidiary, its business or
assets, (ii) any notice of rejection of a claim submitted by or on behalf of any
Seller or Transferred Subsidiary to any of its insurers, or (iii) any notice of
cancellation of any policy of insurance previously issued to or for the benefit
of any Seller or Transferred Subsidiary. Schedule 3.25 also sets forth a
complete summary description for all applicable periods dating back to
January 1, 2005 of (a) the loss experience with respect to any Seller or
Transferred Subsidiary under each such policy of insurance or any prior existing
policy of insurance, including a statement describing each claim having a value
in excess of $50,000, and (b) the loss experience with respect to any Seller or
Transferred Subsidiary for all claims during such period that were self-insured
by any Seller or Transferred Subsidiary, including the number and aggregate cost
of such claims.
3.26 Absence of Certain Developments. Except as set forth on Schedule 3.26 and
except as expressly contemplated by this Agreement, since March 31, 2010:
(a) no Seller or Transferred Subsidiary has suffered any theft, damage,
destruction or casualty loss in excess of $100,000 to any property or asset,
whether or not covered by insurance, or suffered any material damage to or
destruction of its Books and Records;

 

34



--------------------------------------------------------------------------------



 



(b) no Seller or Transferred Subsidiary has sold, leased, licensed, assigned or
transferred to any Person any property or asset, except for sales of Inventory
in the Ordinary Course of Business, or canceled without fair consideration any
material debts or claims owing to or held by it, and no Seller or Transferred
Subsidiary has committed to do any of the foregoing;
(c) there has been no change in reserve, underwriting or claims handling
policies or procedures with respect to any of the Insurance Subsidiaries;
(d) no Insurance Subsidiary has effected or consented to a recapture under any
Reinsurance Contract;
(e) no Transferred Subsidiary has implemented any employee layoff requiring
notice under the Worker Adjustment and Retraining Notification Act of 1988, as
amended (the “WARN Act”), or any similar state or local Law;
(f) no Seller or Transferred Subsidiary has declared, set aside or paid any
dividend or other distribution of cash or other assets;
(g) no Seller or Transferred Subsidiary has repurchased, redeemed or otherwise
acquired any of its outstanding stock or other equity interests;
(h) except to the extent necessary to comply with GAAP, no Seller or Transferred
Subsidiary has made any material change in (i) any method of accounting or any
of its accounting policies or practices, or (ii) any Tax reporting policies,
principles, methods or periods;
(i) no Seller or Transferred Subsidiary has waived, compromised or cancelled any
account, debt, right or claim having a value to any Seller or Transferred
Subsidiary of more than $50,000, other than in the Ordinary Course of Business
consistent with past practice;
(j) no Seller or Transferred Subsidiary has instituted, been named as a
defendant in, or settled any material litigation;
(k) no Seller or Transferred Subsidiary has issued, created, incurred, assumed
or guaranteed any Indebtedness, other than (i) the Virgo Indebtedness,
(ii) Indebtedness arising under the Textron Facility, (iii) construction lending
facilities entered into in the Ordinary Course of Business by CountryPlace
Mortgage, Ltd. with third party lenders, and (iv) Indebtedness arising under the
DIP Facility;
(l) the Transferred Subsidiaries have not made or undertaken any capital
expenditure in excess of $100,000 individually or $300,000 in the aggregate; and
(m) no Seller or Transferred Subsidiary has entered into any Contract or made
any binding commitment for any of the above-noted events to occur after the date
of this Agreement.

 

35



--------------------------------------------------------------------------------



 



3.27 Prohibited Payments. To the Knowledge of Sellers, no Transferred Subsidiary
nor any of its directors, employees or agents, in each case, acting on behalf,
for or associated with such Transferred Subsidiary, has directly or indirectly
(i) made any contribution gift, bribe, rebate, payoff, influence payment,
kickback or other payment to any Person, private or public, regardless of form,
whether in money, property, or services (A) to obtain favorable treatment in
securing business, (B) to pay for favorable treatment for business secured,
(C) to obtain special concessions or for special concessions already obtained,
for or in respect of such Transferred Subsidiary, or (D) in violation of any
Law, or (ii) established or maintained any fund or asset that has not been
recorded in the books and records of such Transferred Subsidiary.
3.28 Bank Accounts; Lock Boxes; Powers of Attorney. Sellers have delivered to
Purchaser a complete and accurate list of all bank and other financial
institution accounts and lock boxes maintained by any Transferred Subsidiary,
each identified by name and address of the applicable bank or financial
institution and account number, a list of Persons authorized to sign or transact
business on behalf of each Transferred Subsidiary with respect to each such
account or lock box and a list of Persons with authorized access to each such
lock box. Schedule 3.28 sets forth a complete and accurate list of each Person
who is currently the holder of a power of attorney given by any Transferred
Subsidiary.
3.29 Brokers. Except for the fees payable by Sellers to Raymond James &
Associates, Inc. (whose fees shall be payable solely by Sellers), Sellers have
not paid or agreed to pay, or received any Claim with respect to, any brokerage
commissions, finders’ fees or similar compensation in connection with the
transactions contemplated hereby.
3.30 Disclaimer. THE REPRESENTATIONS AND WARRANTIES MADE BY SELLERS IN THIS
AGREEMENT (INCLUDING THE DISCLOSURE SCHEDULES) AND IN ANY AGREEMENT, DOCUMENT OR
INSTRUMENT TO BE EXECUTED AND DELIVERED BY SELLERS (OR ANY OF THEM) AT THE
CLOSING ARE THE EXCLUSIVE REPRESENTATIONS AND WARRANTIES MADE BY SELLERS.
SELLERS HEREBY DISCLAIM ANY OTHER EXPRESS OR IMPLIED REPRESENTATIONS AND
WARRANTIES. SELLERS DO NOT MAKE, AND HEREBY DISCLAIM, ANY REPRESENTATIONS OR
WARRANTIES REGARDING PRO-FORMA FINANCIAL INFORMATION, FINANCIAL PROJECTIONS OR
OTHER FORWARD-LOOKING STATEMENTS OF THE BUSINESS, EXCEPT FOR ANY PRO-FORMA
FINANCIAL STATEMENTS FILED WITH INSURANCE-RELATED GOVERNMENTAL BODIES OR
FINANCE-RELATED GOVERNMENTAL BODIES. EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT (INCLUDING THE DISCLOSURE SCHEDULES) OR IN ANY AGREEMENT, DOCUMENT OR
INSTRUMENT TO BE EXECUTED AND DELIVERED BY THE SELLERS (OR ANY OF THEM) AT THE
CLOSING, (A) SELLERS ARE SELLING THE TRANSFERRED ASSETS HEREUNDER ON AN “AS IS,
WHERE IS, WITH ALL FAULTS” BASIS, AND (B) THE SELLERS MAKE NO REPRESENTATIONS OR
EXPRESS OR IMPLIED WARRANTIES AS TO THE BUSINESS, THE TRANSFERRED ASSETS OR THE
ASSUMED LIABILITIES, INCLUDING AS TO THEIR PHYSICAL CONDITION, USABILITY,
MERCHANTABILITY, PROFITABILITY OR FITNESS FOR ANY PURPOSE.

 

36



--------------------------------------------------------------------------------



 



ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PURCHASER
In order to induce Sellers to enter into this Agreement and consummate the
transactions contemplated hereby, Purchaser hereby represents and warrants to
Sellers as follows:
4.1 Due Incorporation and Authority. Purchaser is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has all necessary corporate power and authority to own, lease and operate
its properties and to carry on its business as now being conducted. Purchaser
has all requisite corporate power and authority to enter into this Agreement,
carry out its obligations hereunder and consummate the transactions contemplated
hereby. The execution and delivery by Purchaser of this Agreement, the
performance by Purchaser of its obligations hereunder and the consummation by
Purchaser of the transactions contemplated hereby have been duly authorized by
all requisite corporate action on the part of Purchaser. This Agreement has been
duly executed and delivered by Purchaser, and, assuming the due authorization,
execution and delivery hereof by Sellers, this Agreement constitutes the legal,
valid and binding obligation of Purchaser, enforceable against Purchaser in
accordance with its terms, except to the extent enforceability may be limited by
bankruptcy, insolvency, moratorium or other similar laws affecting creditors
rights generally or by general principles of equity (regardless of whether
enforcement is considered in a proceeding in equity or at law).
4.2 No Conflicts. The execution and delivery by Purchaser of this Agreement, the
consummation of the transactions contemplated hereby, and the performance by
Purchaser of this Agreement in accordance with its terms shall not:
(a) violate the certificate of incorporation or by-laws of Purchaser or
contravene any resolution adopted by the directors or shareholders of Purchaser;
(b) violate any Law to which Purchaser or its assets are bound or subject; or
(c) violate, result in any breach of, constitute a default under, or require any
consent of any Person (including any Governmental Body) pursuant to any
contract.
4.3 Litigation. There are no Claims pending or, to the knowledge of Purchaser,
threatened by or against Purchaser before any Governmental Body that, either
individually or in the aggregate, would reasonably be expected to prevent or
delay the consummation by Purchaser of the transactions contemplated by this
Agreement.
4.4 Purchaser’s Financial Capability. Purchaser has, or as of the Closing Date
shall have, available funds necessary to consummate the transactions
contemplated by this Agreement, including payment of the Purchase Price and
assumption of the Assumed Liabilities. Without limiting the foregoing, Purchaser
is (or, upon the Closing, shall be) capable of satisfying the conditions
contained in sections 365(b)(1)(C) and 365(f)(2)(B) of the Bankruptcy Code with
respect to each of the Assumed Contracts.

 

37



--------------------------------------------------------------------------------



 



4.5 Brokers. Purchaser has not paid or agreed to pay, or received any Claim with
respect to, any brokerage commissions, finders’ fees or similar compensation in
connection with the transactions contemplated hereby.
4.6 Acknowledgement of Sellers’ Disclaimer. PURCHASER REPRESENTS, WARRANTS AND
ACKNOWLEDGES THAT, EXCEPT AS SET FORTH IN THIS AGREEMENT (INCLUDING THE
DISCLOSURE SCHEDULES) AND IN ANY AGREEMENT, DOCUMENT OR INSTRUMENT TO BE
EXECUTED AND DELIVERED BY SELLERS (OR ANY OF THEM) AT THE CLOSING: (A) PURCHASER
IS PURCHASING THE TRANSFERRED ASSETS ON AN “AS IS, WHERE IS, WITH ALL FAULTS”
BASIS BASED SOLELY ON PURCHASER’S OWN INVESTIGATION OF THE TRANSFERRED ASSETS
AND (B) NEITHER SELLERS NOR ANY OF THEIR REPRESENTATIVES HAVE MADE ANY
REPRESENTATIONS, WARRANTIES OR GUARANTEES, EXPRESS, IMPLIED OR STATUTORY,
WRITTEN OR ORAL, WITH RESPECT TO THE TRANSFERRED ASSETS (OR ANY PART THEREOF),
THE FINANCIAL PERFORMANCE OF THE BUSINESS OR THE TRANSFERRED ASSETS, OR THE
PHYSICAL CONDITION OF THE TRANSFERRED ASSETS.
4.7 Purchaser Disclaimer. THE REPRESENTATIONS AND WARRANTIES MADE BY PURCHASER
IN THIS AGREEMENT AND IN ANY AGREEMENT, DOCUMENT OR INSTRUMENT TO BE EXECUTED
AND DELIVERED BY PURCHASER AT THE CLOSING ARE THE EXCLUSIVE REPRESENTATIONS AND
WARRANTIES MADE BY PURCHASER. PURCHASER HEREBY DISCLAIMS ANY OTHER EXPRESS OR
IMPLIED REPRESENTATIONS AND WARRANTIES.
ARTICLE V
COVENANTS AND AGREEMENTS
5.1 Operation of the Business. Subject to any restrictions and obligations
imposed by the Bankruptcy Court, Sellers shall not, nor shall they cause or
permit any Transferred Subsidiary to, engage in any practice, take any action or
enter into any transaction outside the Ordinary Course of Business between the
date hereof and the Closing Date. In particular (but without limitation),
between the date hereof and the earlier of the Closing Date or the date of
termination of this Agreement pursuant to Section 8.1, without the prior written
consent of Purchaser:
(a) Sellers shall not, nor shall they cause or permit any Transferred Subsidiary
to, (i) sell, transfer, lease (as lessor), sublease (as sublessor), license (as
licensor), encumber or otherwise dispose of any property or asset or any
interest therein, other than Inventory sold or disposed of in the Ordinary
Course of Business in the Home Business, insurance products sold in the Ordinary
Course of Business in the Insurance Business and mortgage finance products sold
in the Ordinary Course of Business in the Finance Business, and other than
dispositions of Excluded Assets, (ii) terminate or modify any Assumed Contract
or any Contract to which any Transferred Subsidiary is a party or by which it is
bound, (iii) enter into any Contract that would cause the representation and
warranty contained in Section 3.10(a) or 3.10(b) to be untrue had such Contract
been entered into prior to the date hereof, other than any such Contract entered
into in the Ordinary Course of Business having a value or cost to any Seller or
Transferred Subsidiary of less than $50,000, (iv) except as approved by the
Bankruptcy Court as part of a key employee retention plan, make any change in
the compensation payable or to become payable to any director or employee of any
Seller or Transferred Subsidiary, (v) make, declare or agree to any dividend,
distribution, loan or other disposition of cash or any other asset from any
Transferred Subsidiary to any Seller, or (vi) issue, sell, assign, transfer or
grant any equity interest in any Transferred Subsidiary or any option, warrant,
right or other instrument providing for the right, directly or indirectly, to
purchase or otherwise acquire any equity interest in any Transferred Subsidiary;
and

 

38



--------------------------------------------------------------------------------



 



(b) Sellers shall and, as applicable, shall cause the Transferred Subsidiaries
to, (i) use commercially reasonable efforts to preserve intact the goodwill of
the Business and the relationships of Sellers and the Transferred Subsidiaries
with their customers, vendors, suppliers, creditors, agents, equipment lessors,
service providers, employees and others having business relations with Sellers,
the Transferred Subsidiaries and the Business, (ii) continue to maintain,
service and protect the Transferred Assets and the assets of the Transferred
Subsidiaries in the same manner as maintained, serviced and protected on the
date hereof, and in any event in a commercially reasonable and prudent manner,
(iii) continue to maintain the books and records related to the Business, the
Transferred Assets, the Assumed Liabilities and the assets and Liabilities of
the Transferred Subsidiaries on a basis consistent with Sellers’ and the
Transferred Subsidiaries’ past practice, and in any event in a commercially
reasonable and prudent manner; (iv) report periodically to Purchaser, as
Purchaser may reasonably request, concerning the status of the Business, the
Transferred Assets, the Assumed Liabilities and the assets and Liabilities of
the Transferred Subsidiaries, (v) maintain compliance, in all material respects,
with all Laws that relate to the Business, the Transferred Assets, the Assumed
Liabilities and the assets and Liabilities of the Transferred Subsidiaries
(other than the reporting requirements of the Securities and Exchange
Commission), and (vi) pay all debts and obligations (including all trade
payables) incurred by it in the Ordinary Course of the Business.
5.2 Confidentiality.
(a) Until the Closing Date, each party hereto shall hold in confidence, and
shall cause its respective Affiliates and Representatives to hold in confidence,
all Confidential Information obtained by any of them from any other party or its
Affiliates or Representatives relating to such other party or the transactions
contemplated hereby. Notwithstanding the foregoing, the party receiving
Confidential Information from the party disclosing such Confidential Information
may disclose such Confidential Information: (i) to the extent that such
disclosure was previously authorized in writing by the disclosing party; (ii) to
any Governmental Body, with valid and competent jurisdiction thereof, if the
receiving party is directed to disclose such Confidential Information to and by
such Governmental Body, provided that the receiving party shall provide written
notice of such disclosure to the disclosing party; (iii) to the receiving
party’s Affiliates and Representatives who have a need to know such information
solely for purposes of assisting in regard to this Agreement and the
transactions contemplated hereby, and who are subject to confidentiality
obligations to the receiving party; (iv) to the extent that disclosure is
required under any applicable Law; or (v) to the Bankruptcy Court or to any
Person in connection with the Bankruptcy Case (such instances described in
clauses (i)-(iv) above being referred to herein as “Permitted Disclosures”).
Except as otherwise set forth herein, no party shall disclose or make use of,
and each party shall cause its respective Affiliates and Representatives not to
disclose or make use of, the other party’s Confidential Information without the
prior written consent of such other party. In the event that this Agreement is
terminated, each party shall, and shall cause its respective Affiliates and
Representatives to, promptly return to the other party or destroy all documents
(including all copies thereof) containing Confidential Information obtained from
such other party or its Affiliates or Representatives.

 

39



--------------------------------------------------------------------------------



 



(b) After the Closing, each Seller shall maintain as confidential and shall not
use or disclose (except as required by Law or as authorized in writing by
Purchaser in its sole discretion) any Confidential Information of Purchaser or
any Confidential Information in any way related to the Business, the Transferred
Assets, the Assumed Liabilities or the assets and Liabilities of the Transferred
Subsidiaries, except for Permitted Disclosures.
(c) Each party hereto further agrees to take all appropriate steps (and to cause
each of its Affiliates to take all appropriate steps) to safeguard the
Confidential Information of each other party and to protect it against
disclosure, misuse, espionage, loss and theft. Each party agrees to be
responsible for enforcing the terms of this Section 5.2 as to its
Representatives and to take such action, legal or otherwise, to the extent
necessary to cause them to comply with the terms and conditions of this
Section 5.2 and thereby prevent any disclosure of the Confidential Information
by any of its Representatives (including all actions that such party would take
to protect its own trade secrets and confidential information); provided,
however, that the actual expenses of such action, legal or otherwise, shall be
paid by the party whose Confidential Information is being safeguarded in such
action, unless such action is precipitated by the failure of the party
undertaking to protect such Confidential Information to comply with its
obligations under this Section 5.2(c). In the event any party is required by Law
to disclose any Confidential Information, such party shall promptly notify the
other party in writing, which notification shall include the nature of the legal
requirement and the extent of the required disclosure, and shall cooperate
reasonably with such party to preserve the confidentiality of such information
consistent with applicable Law.
5.3 Expenses. Except as otherwise specifically provided herein (including the
Exhibits hereto), Purchaser and Sellers shall bear their respective expenses
incurred in connection with the preparation, execution and performance of this
Agreement and the transactions contemplated hereby, including all fees and
expenses of their Representatives.
5.4 Access to Information; Preservation of Records; Litigation Support.
(a) From the date hereof until the earlier of the Closing or the termination of
this Agreement pursuant to Section 8.1, upon reasonable notice, Sellers shall,
subject to ParentCo approval, not to be unreasonably withheld, (i) afford the
Representatives of Purchaser reasonable access, during normal business hours, to
the offices, plants, warehouses, properties, books and records and employees of
Sellers and the Transferred Subsidiaries, subject to applicable Law and
arrangements being made by and through one or more executive officers of
ParentCo, and (ii) furnish to the Representatives of Purchaser such additional
financial and operating data and other information regarding the operations of
the Business as Purchaser may from time to time reasonably request.

 

40



--------------------------------------------------------------------------------



 



(b) Following the Closing, Purchaser shall, and shall cause its Affiliates to,
preserve and keep the records (including the Books and Records) held by them
relating to the Business prior to the Closing for a period of four (4) years
from the Closing Date (or longer if required by applicable Law) and shall make
such records and personnel available to Sellers as may be reasonably requested
by any Seller in connection with, among other things, the preparation of any Tax
Returns, the Bankruptcy Case, any insurance claims by, Claims or Tax audits
against or governmental investigations of, any Seller or any of their
Affiliates.
(c) After the Closing, Purchaser shall have the right (but not the obligation)
to have any Claim made by or against or otherwise involving Purchaser related to
any Warranty Liability purported assumed by Purchaser pursuant to Section 1.3(b)
to be adjudicated before the Bankruptcy Court, notwithstanding any venue or
other dispute resolution provision to the contrary in the applicable warranty
documents.
5.5 Regulatory and Other Authorizations; Consents.
(a) Each of the parties hereto shall use its commercially reasonable efforts to
(i) take, or cause to be taken, all appropriate action, and do, or cause to be
done, all things necessary, proper or advisable under any Law or otherwise to
consummate and make effective the transactions contemplated by this Agreement,
(ii) obtain any consents, approvals or orders required to be obtained or made in
connection with the authorization, execution and delivery of this Agreement and
the consummation of the transactions contemplated hereby, and (iii) make all
filings and give any notice, and thereafter make any other submissions either
required or reasonably deemed appropriate by each of the parties, with respect
to this Agreement and the transactions contemplated hereby required under any
applicable Law.
(b) The parties hereto shall work closely and cooperatively and consult with
each other in connection with the making of all such filings and notices,
including by providing copies of all such documents to the non-filing party and
its advisors a reasonable period of time prior to filing or the giving of
notice. Each party hereto shall pay for its own filing fees and other charges
arising out of the actions taken under this Section 5.5.
5.6 Further Actions. Each of the parties hereto shall execute such documents and
take such further actions as may be reasonably required or desirable to carry
out the provisions hereof and give effect to the transactions contemplated
hereby.
5.7 Bankruptcy Court Approval.
(a) Within five (5) days following the parties’ execution and delivery of this
Agreement, Sellers shall:
(i) make all applicable filings with the Bankruptcy Court and take all other
applicable actions to commence the Bankruptcy Case in the Bankruptcy Court;
(ii) file with the Bankruptcy Court a motion (in form and substance reasonably
satisfactory to Purchaser) seeking entry of an order of the Bankruptcy Court for
interim approval of the DIP Facility (the “Interim DIP Facility Order”) and a
motion (in form and substance reasonably satisfactory to Purchaser) seeking
entry of an order of the Bankruptcy Court for final approval of the DIP
Facility;

 

41



--------------------------------------------------------------------------------



 



(iii) file with the Bankruptcy Court a motion or motions (in form and substance
reasonably satisfactory to Purchaser) (the “Bidding Procedures Motion”) seeking
entry of an order of the Bankruptcy Court (the “Bidding Procedures Order”)
approving, among other things, (A) Purchaser as the stalking horse bidder for
the Transferred Assets, (B) notice and service requirements to creditors and
parties in interest with respect to the transactions contemplated hereby,
(C) the Break-Up Fee and the Expense Reimbursement (and deeming the Break-Up Fee
an administrative priority expense entitled to first priority under sections
503(b) and 507(a)(1) of the Bankruptcy Code and which shall be a super-priority
first priority Lien on the Transferred Assets pursuant to section 364 of the
Bankruptcy Code), and (D) the bidding procedures related to the sale of the
Transferred Assets pursuant to this Agreement (the “Bidding Procedures”),
including the ability of Purchaser, to the extent of its interest as assignee of
Fleetwood under the DIP Facility, to credit bid all outstanding amounts owing by
Sellers under the DIP Facility, which Bidding Procedures Order shall be
substantially in the form of Exhibit C hereto (with such changes thereto as
Sellers and Purchaser may mutually approve, which approval shall not be
unreasonably withheld, conditioned or delayed); and
(iv) file with the Bankruptcy Court a motion or motions (in form and substance
reasonably satisfactory to Purchaser) seeking entry of an order of the
Bankruptcy Court approving the sale of the Transferred Assets pursuant to this
Agreement (the “Sale Approval Order”), which Sale Approval Order shall be
substantially in the form of Exhibit D hereto (with such changes thereto as
Sellers and Purchaser may mutually approve, which approval shall not be
unreasonably withheld, conditioned or delayed).
(b) Sellers shall promptly take such actions as are reasonably requested by
Purchaser, including assisting with the filing of affidavits or other documents
or information with the Bankruptcy Court for purposes, among others, of
(i) demonstrating that Purchaser is a “good faith” purchaser under section
363(m) of the Bankruptcy Code, and (ii) establishing adequate assurance of
future performance within the meaning of section 365 of the Bankruptcy Code.
(c) Sellers shall cooperate with Purchaser and its representatives in connection
with the Sale Approval Order, the Bidding Procedures Order and the Bankruptcy
Case proceedings in connection therewith, which cooperation shall include
consulting with Purchaser at its reasonable request concerning the status of
such proceedings and providing Purchaser with copies of requested pleadings,
notices, proposed orders and other documents relating to such proceedings as
soon as reasonably practicable prior to any submission thereof to the Bankruptcy
Court.
(d) Sellers shall not submit any plan to the Bankruptcy Court for confirmation
that shall conflict with, supersede, abrogate, nullify or restrict the terms of
this Agreement, or in any way prevent or interfere with the consummation or
performance of the transactions contemplated by this Agreement, including any
transaction contemplated by or approved pursuant to the Sale Approval Order or
the Bidding Procedures Order.

 

42



--------------------------------------------------------------------------------



 



5.8 Books and Records. If, in order to properly prepare documents required to be
filed with Governmental Bodies or its financial statements, it is necessary that
any party hereto or any successors thereto be furnished with additional
information relating to the Business, the Transferred Assets, the Assumed
Liabilities or any of the assets or Liabilities of any Transferred Subsidiary,
and such information is in the possession of any other party hereto or any
successor thereto or any of their respective Affiliates, such party agrees to
use commercially reasonable efforts to furnish or cause to be furnished such
information to such other party, at the reasonable cost and expense of the party
being furnished such information.
5.9 Tax Matters.
(a) Filing of Tax Returns; Payment of Taxes.
(i) The parties acknowledge and agree that the taxable year for all Transferred
Subsidiaries shall end on the Closing Date, and Sellers and Purchaser shall take
all applicable actions and make all applicable filings to reflect such taxable
year end. Following the Closing Date (to the extent not filed as of the Closing
Date), ParentCo shall timely prepare or cause to be prepared all Tax Returns
that are required to be filed with respect to the Transferred Subsidiaries for
all taxable periods ending on the Closing Date. All such Tax Returns shall be
prepared on a basis consistent with past practice, procedures and accounting
methods, expect to the extent otherwise required by Law and except for the
aforementioned taxable year end being the Closing Date. At least fifteen
(15) Business Days prior to filing any such Tax Return, ParentCo shall provide
Purchaser with a copy of such Tax Return (or applicable portion thereof) for
Purchaser’s review and comment. ParentCo shall cooperate reasonably with
Purchaser to incorporate any change to any such Tax Return (or applicable
portion thereof) that Purchaser proposes in writing to ParentCo at least five
(5) Business Days before the filing date for such Tax Return and that is
intended to correct or more accurately reflect the Tax position or Liabilities
of the Transferred Subsidiary with respect to which such Tax Return applies. All
Taxes payable by or with respect to any Transferred Subsidiary for any taxable
period ending on or before the Closing Date shall be payable by Sellers. Sellers
shall be entitled to all Tax refunds with respect to Taxes paid by any
Transferred Subsidiary (or by any Seller on behalf of or with respect to any
Transferred Subsidiary) with respect to any taxable period ending on or before
the Closing Date.
(ii) Following the Closing Date, Purchaser shall timely prepare or cause to be
prepared all Tax Returns that are required to be filed with respect to the
Transferred Subsidiaries for all taxable periods (A) that begin on or before the
Closing Date and end after the Closing Date, or (B) that begin after the Closing
Date. Subject to the provisions of Section 5.9(a)(i), all Taxes payable by or
with respect to any Transferred Subsidiary for any taxable period beginning on
or before the Closing Date and ending after the Closing Date shall be payable by
Purchaser or the applicable Transferred Subsidiary (it being understood and
agreed by the parties hereto that, based on the agreed upon Closing Date taxable
year end referred to in Section 5.9(a)(i), such Taxes shall not include any
income Tax applicable to any Transferred Subsidiary for any period of time up to
and including the Closing Date). Purchaser shall be entitled to all Tax refunds
with respect to Taxes paid by Purchaser or any Transferred Subsidiary with
respect to any taxable period beginning on or before the Closing Date and ending
after the Closing Date or with respect to any taxable period that begins after
the Closing Date.

 

43



--------------------------------------------------------------------------------



 



(b) Sales, Use and Other Transfer Taxes. Any sales, use, purchase, transfer,
deed, stamp, documentary stamp, use or other similar Taxes and recording charges
due and which may be payable by reason of the sale of the Transferred Assets or
the assumption of the Assumed Liabilities under this Agreement or the
transactions contemplated herein shall be borne and timely paid by Sellers.
Sellers shall be responsible for all income, profit and similar Taxes incurred
or imposed with respect to the sale of the Transferred Assets by Sellers.
Purchaser shall provide Sellers with resale exemption certificates as are
appropriate and available to Purchaser under applicable Law. The parties hereto
agree to cooperate in the filing of all necessary documentation and all Tax
Returns with respect to all such Taxes, including any available pre-sale filing
procedure.
(c) Cooperation. The parties hereto shall cooperate reasonably with each other
and with each other’s respective Representatives, including accounting firms and
legal counsel, in connection with the preparation or audit of any Tax Return(s)
and any Tax claim or litigation in respect of the Transferred Assets, the
Assumed Liabilities or any of the assets or Liabilities of any Transferred
Subsidiary that include whole or partial taxable periods, activities, operations
or events on or prior to the Closing Date, which cooperation shall include
making available employees, if any, for the purpose of providing testimony and
advice, or original documents, or either of them; provided, however, that such
cooperation shall be conditioned on the party requesting such cooperation either
directly paying or reimbursing the cooperating party or its Affiliate for
(i) reasonable compensation costs of employees who provide such cooperation,
(ii) travel costs of such employees incurred in connection with providing such
cooperation, (iii) reasonable costs of document retrieval, review and/or
delivery incurred in providing such cooperation, and (iv) any other reasonable
costs incurred in providing such cooperation.
5.10 Notification of Certain Matters. Until the earlier of the Closing or the
termination of this Agreement pursuant to Section 8.1, each party hereto shall
promptly notify the other party in writing of any fact, change, condition,
circumstance or occurrence or nonoccurrence of any event of which it is aware
that shall or is reasonably likely to result in any of the conditions set forth
in Article VI or Article VII becoming incapable of being satisfied. In
furtherance of the foregoing, ParentCo (on behalf of Sellers) shall give prompt
notice to Purchaser of (i) the occurrence or nonoccurrence of any event that
would cause either (A) any representation or warranty of Sellers contained in
this Agreement to be untrue or inaccurate in any material respect at any time
after the date hereof, or (B) directly or indirectly, any Material Adverse
Effect, (ii) any material failure of Sellers to comply with or satisfy any
covenant, condition or agreement to be complied with or satisfied by them
hereunder, or (iii) the termination of employment of any senior manager or the
termination of employment or furlough of any material number of employees of any
Seller or Transferred Subsidiary. Notwithstanding the foregoing, the delivery of
any notice pursuant to this Section 5.10 shall not (x) be deemed to amend or
supplement any Schedule to this Agreement, (y) be deemed to cure any breach of
any representation, warranty covenant or agreement or to satisfy any condition,
or (z) limit or otherwise affect the remedies available hereunder to the party
receiving such notice.
5.11 Knowledge of Breach. If prior to the Closing Purchaser shall have reason to
believe that any breach of a representation or warranty of Sellers has occurred
(other than through notice from ParentCo), Purchaser shall promptly so notify
ParentCo, in reasonable detail. Nothing in this Agreement, including this
Section 5.11, shall imply that Sellers are making any representation or warranty
as of any date other than the date of this Agreement and the Closing Date.

 

44



--------------------------------------------------------------------------------



 



5.12 Employment Arrangements.
(a) Future Employment. On the Closing Date, Purchaser may offer employment to
those of Sellers’ current employees as Purchaser shall determine in its sole
discretion. All such offers of employment shall be subject to such compensation
and other terms of employment as Purchaser shall determine in its sole
discretion. Each such Seller employee who accepts Purchaser’s offer of
employment and is hired by Purchaser is referred to herein as a “Transferred
Seller Employee”. On the Closing Date, the applicable Sellers shall terminate
the employment of each Transferred Seller Employee and Purchaser shall commence
its employment of such Transferred Seller Employee. If Purchaser does not wish
to offer employment to any employee of a Seller or if Purchaser offers such
employment but any employee of a Seller refuses to be employed by Purchaser, the
applicable Seller may elect to retain or terminate such employee, but such
Seller shall be solely liable for all costs of any retention or termination of
such employee’s employment.
(b) No Right to Employment. Notwithstanding Section 5.12(a), nothing herein
expressed or implied shall confer upon any of the employees of any Seller or
Transferred Subsidiary or any Transferred Seller Employees any right to
employment or continued employment for any specified period, of any nature or
kind whatsoever under or by reason of this Agreement.
(c) No Obligation. Neither Purchaser nor any of its Affiliates shall have any
Liability whatsoever for (i) any compensation or other obligations actually or
purported to be owing to any Transferred Seller Employee by any Seller,
including any severance, separation pay, change of control payments or benefits,
retention payments or any other payments or benefits arising in connection with
such employee’s employment by, or termination of employment with, any Seller
before, on or after the Closing Date, or (ii) any Claim under the WARN Act or
any similar state or local Law by any past or present employee of any Seller
(whether or not a Transferred Seller Employee) in connection with Seller’s
pre-Closing conduct of the Business or any other business, including any plant
closing or mass layoff.
(d) Sellers’ Cooperation in Review and Hiring of Employees. Subject to
applicable Law and prior approval and arrangements in advance by and through one
or more executive officers of ParentCo, not to be unreasonably withheld or
delayed, Sellers shall cooperate with Purchaser and shall permit Purchaser a
reasonable period during normal business hours prior to the Closing Date, (i) to
meet with employees of Sellers and the Transferred Subsidiaries (including
managers and supervisors) at such times as Purchaser shall reasonably request,
(ii) to speak with such employees’ managers and supervisors (in each case with
appropriate authorizations and releases from such employees) who are being
considered for employment (or in the case of the Transferred Subsidiaries,
continued employment) by Purchaser, (iii) to distribute to such employees such
forms and other documents relating to potential employment (or continued
employment) after the Closing; and (iv) subject to any restrictions imposed
under applicable Law, to permit Purchaser, upon request, to review personnel
files and other relevant employment information regarding such employees.

 

45



--------------------------------------------------------------------------------



 



(e) Post-Closing Cooperation on Employee Compensation and Benefits. Following
the Closing, Sellers and Purchaser shall cooperate reasonably with each other to
provide an orderly administrative transition to Purchaser of the Transferred
Seller Employees and the employees of the Transferred Subsidiaries, including
(i) the provision by Sellers to Purchaser of all necessary or appropriate
documents, records, materials, accounting files and Tax information with respect
to the Transferred Seller Employees and the employees of the Transferred
Subsidiaries, and (ii) Sellers’ causing their Employee Benefit Plan providers to
assist in the conversion and rollover of employee benefits for Transferred
Seller Employees and the employees of the Transferred Subsidiaries to
Purchaser’s applicable Employee Benefit Plans, including medical, dental,
short-term disability, long-term disability, life insurance and 401(k) plans.
ParentCo shall provide Purchaser with Certificates of Credible Coverage for all
health plan participants under any applicable Employee Benefit Plan of Sellers
and/or the Transferred Subsidiaries within thirty (30) days following the
Closing Date. Sellers and Purchaser agree to utilize the standard procedure set
forth in IRS Revenue Procedure 2004-53 with respect to wage reporting for
Transferred Seller Employees, such that Sellers shall be responsible for all
reporting of wages and other compensation paid by it to Transferred Seller
Employees before the Closing Date (including furnishing and filing of Forms W-2
and W-3).
(f) Sellers to Retain COBRA Liability. At the Closing, to the extent required by
applicable Law, Purchaser shall assume Sellers’ obligations to provide health
care continuation coverage under Tax Code §4980B and ERISA §601 for all M&A
Qualified Beneficiaries (as that term is defined in Treasury Regulations
Section 54.4980B-9, Q&A-4) of Sellers; provided, however, that such assumption
of Sellers’ obligations shall apply only to M&A Qualified Beneficiaries who
timely elect to receive COBRA coverage through Purchaser and only with respect
to claims incurred by such M&A Qualified Beneficiaries after the Closing Date
(it being understood and agreed by the parties hereto that any claim incurred
(whether or not reported) by an M&A Qualified Beneficiary on or before the
Closing Date shall constitute an Excluded Liability).
5.13 Insurance. Between the date hereof and the earlier of the Closing Date or
the date of termination of this Agreement pursuant to Section 8.1, Sellers
shall, and shall cause the Transferred Subsidiaries to, at their cost, keep in
effect and in good standing all policies of insurance maintained by any of them
to insure the Business, the Transferred Assets and the assets of the Transferred
Subsidiaries (collectively, the “Existing Insurance Policies”). To the extent
that any Existing Insurance Policy insures against any loss, Liability, Claim,
damage or expense resulting from, arising out of, based on or relating to
occurrences arising on or after the date hereof and prior to the Closing with
respect to the Business, the Transferred Assets or the assets of the Transferred
Subsidiaries and permit claims to be made thereunder with respect to such
losses, Liabilities, claims, damages or expenses after the Closing, Sellers
shall use their commercially reasonable efforts to obtain an insurance
certificate naming Purchaser as an additional insured under the Existing
Insurance Policies.

 

46



--------------------------------------------------------------------------------



 



5.14 Licensed Computer Software; Consents. Prior to and (if necessary) following
the Closing, to the extent requested by Purchaser, Sellers shall cooperate
reasonably and in good faith to assist Purchaser with obtaining any required
third-party consent, waiver or approval for (i) Sellers’ assignment and transfer
to Purchaser of the licensed Computer Software to be included in the Transferred
Assets, and (ii) if applicable, the change of control of any Transferred
Subsidiary that is a party to any Computer Software license where such license
provides that a change of control constitutes a deemed assignment of such
license requiring the consent of the licensor or otherwise requires such
licensor’s consent or would permit such licensor to terminate such license;
provided, however, that no Seller shall be required to pay any transfer fee or
similar payment to obtain any such consent, waiver or approval. If any such
consent, approval or waiver which is required in order to assign any licensed
Computer Software to be included in the Transferred Assets is not obtained prior
to the Closing Date, or if an attempted assignment would be ineffective or would
adversely affect the ability of any Seller to convey its interest in question to
Purchaser, Sellers shall cooperate with Purchaser in good faith and in a
reasonable manner in any lawful arrangement to provide that Purchaser shall
receive the interests of any Seller in the benefits of such licensed Computer
Software; provided, however, that if such consent, waiver or approval is not
obtained before the Closing Date, it shall not be an impediment or condition to
any party’s obligation to consummate the Closing under this Agreement. For the
avoidance of doubt, Purchaser shall be solely responsible for obtaining any
approvals, waivers or consents (and paying any fees or costs) related to the
assignment to (or permitted use by) Purchaser of any licensed Computer Software
to be included in the Transferred Assets.
5.15 Seller Release of Claims Against Transferred Subsidiaries. Effective as of
the time of Closing, Sellers hereby unconditionally waive, release and discharge
each Transferred Subsidiary from and against any and all Claims and Liabilities,
whether or not known to Sellers (or any of them) as of the Closing Date,
including any Claim or Liability arising under the Bankruptcy Code or any other
applicable Law.
5.16 Change of Purchaser’s Name; Dissolution. Within two (2) Business Days
following the earlier of (i) the date on which Purchaser is not selected as the
winning bidder in the sale auction for the Transferred Assets contemplated by
the Bidding Procedures and is not selected by the Bankruptcy Court as the
back-up purchaser for the Transferred Assets in the event that the successful
bidder in the sale auction fails to close its purchase of the Transferred Assets
that it agrees to purchase, or (ii) the date on which ParentCo notifies
Purchaser in writing of the completion of closing of the sale of Transferred
Assets to either the third-party winning bidder in the sale auction or another
Person designated by the Bankruptcy Court as the back-up bidder, Purchaser shall
either change its name to a name that does not include the words “Palm Harbor
Homes” or any confusingly similar words or cause itself to be wound up and
dissolved.

 

47



--------------------------------------------------------------------------------



 



ARTICLE VI
PURCHASER’S CLOSING CONDITIONS
The obligation of Purchaser to consummate the transactions contemplated by this
Agreement is subject to the fulfillment on or prior to the Closing Date of each
of the following conditions, any one or more of which (to the extent permitted
by applicable Law) may be waived by Purchaser:
6.1 Representations and Warranties; Covenants. The representations and
warranties of Sellers contained in this Agreement that are qualified by
materiality shall be true and correct and the representations and warranties of
Sellers contained in this Agreement that are not so qualified shall be true and
correct in all material respects, in each case on and as of the Closing Date
with the same effect as though made on the Closing Date, except for changes
expressly contemplated by this Agreement and except for any particular
representation or warranty that specifically addresses matters only as of a
particular date (which shall remain true as of such date, to the extent required
above), except where such failure to be true and correct has been or shall be
cured, remedied or otherwise accounted for pursuant to the Sale Approval Order.
The covenants and agreements contained in this Agreement to be complied with by
Sellers at or before the Closing shall have been complied with in all material
respects. At Closing, Purchaser shall have received a certificate of Sellers
(the “Sellers’ Certificate”) with respect to such truth and correctness of
Sellers’ representations and warranties and such compliance by Sellers with
their covenants and agreements hereunder signed by a duly authorized officer
thereof.
6.2 No Intervening Law. No Governmental Body shall have enacted, issued,
promulgated, enforced or entered any Law (whether temporary, preliminary or
permanent) which is in effect and has the effect of making the transactions
contemplated by this Agreement illegal or otherwise restraining or prohibiting
consummation of such transactions and which is not satisfied or resolved or
preempted by the Sale Approval Order.
6.3 No Legal Proceedings. No Claim by or before a Governmental Body (including
any proceeding over which the Bankruptcy Court has jurisdiction under 28 U.S.C.
§ 157(b) and (c)), shall have been made, instituted or threatened against any
Seller, Transferred Subsidiary or Purchaser seeking to restrain or prohibit or
to obtain substantial damages with respect to the consummation of the
transactions contemplated hereby.
6.4 Bankruptcy Filing. The Bankruptcy Case shall not have been dismissed or
converted to one or more proceedings under chapter 7 of the Bankruptcy Code, and
no trustee or examiner shall have been appointed for Sellers (or any of them),
and the automatic stay under section 362 of the Bankruptcy Code shall not have
been lifted, modified or annulled as to any Transferred Assets having a value,
either individually or in the aggregate, of at least $1,000,000.
6.5 Final Orders. The Bankruptcy Court shall have entered the Sale Approval
Order and a final order approving the DIP Facility, and the Sale Approval Order
and such order approving the DIP Facility shall have become Final Orders.
6.6 Regulatory Approvals. All required approvals of Governmental Bodies for
Purchaser’s purchase of the Transferred Subsidiaries shall have been obtained by
ParentCo, the applicable Transferred Subsidiaries or Purchaser.
6.7 Closing Documents. Seller shall have delivered to Purchaser on the Closing
Date the documents required to be delivered pursuant to Sections 1.8 and 2.3.

 

48



--------------------------------------------------------------------------------



 



6.8 No Purchaser Objection to Initial Price Adjustment. If Purchaser shall have
timely delivered to ParentCo a good faith objection to the Initial Price
Adjustment, as contemplated in Section 1.11(a), such objection shall have been
resolved or waived by Purchaser in writing.
6.9 No Material Adverse Effect. No event, occurrence, fact, condition, change,
development or circumstance shall have arisen or occurred since the date of this
Agreement which has had or could reasonably be expected to have a Material
Adverse Effect.
ARTICLE VII
SELLERS’ CLOSING CONDITIONS
The obligation of Sellers to consummate the transactions contemplated by this
Agreement is subject to the fulfillment on or prior to the Closing Date of each
of the following conditions, any one or more of which (to the extent permitted
by applicable Law) may be waived by ParentCo (on behalf of Sellers):
7.1 Representations and Warranties; Covenants. The representations and
warranties of Purchaser contained in this Agreement that are qualified by
materiality shall be true and correct, and the representations and warranties of
Purchaser contained in this Agreement that are not so qualified shall be true
and correct in all material respects, in each case at and as of the Closing Date
with the same effect as though made on the Closing Date, except for changes
expressly contemplated by this Agreement and except for any particular
representation or warranty that specifically addresses matters only as of a
particular date (which shall remain true as of such date, to the extent required
above), except where such failure to be true and correct has been or shall be
cured, remedied or otherwise accounted for pursuant to the Sale Approval Order.
The covenants and agreements contained in this Agreement to be complied with by
Purchaser at or before the Closing shall have been complied with in all material
respects. At Closing, ParentCo shall have received a certificate of Purchaser
(the “Purchaser’s Certificate”) with respect to such truth and correctness of
Purchaser’s representations and warranties and such compliance by Purchaser with
its covenants and agreements hereunder signed by a duly authorized officer
thereof.
7.2 No Intervening Law. No Governmental Body shall have enacted, issued,
promulgated, enforced or entered any Law (whether temporary, preliminary or
permanent) which is in effect and has the effect of making the transactions
contemplated by this Agreement illegal or otherwise restraining or prohibiting
consummation of such transactions and which is not satisfied or resolved or
preempted by the Sale Approval Order.
7.3 Sale Approval Order. The Bankruptcy Court shall have entered the Sale
Approval Order, and the Sale Approval Order shall have become a Final Order.
7.4 No Legal Proceedings. No Claim by or before a Governmental Body (including
any proceeding over which the Bankruptcy Court has jurisdiction under 28 U.S.C.
§ 157(b) and (c)), shall have been made, instituted or threatened against any
Seller, Transferred Subsidiary or Purchaser seeking to restrain or prohibit or
to obtain substantial damages with respect to the consummation of the
transactions contemplated hereby.

 

49



--------------------------------------------------------------------------------



 



7.5 Bankruptcy Filing. The Bankruptcy Case shall not have been dismissed or
converted to a proceeding under chapter 7 of the Bankruptcy Code and no trustee
or examiner shall have been appointed.
7.6 Final Orders. The Bankruptcy Court shall have entered the Sale Approval
Order and a final order approval the DIP Facility, and the Sale Approval Order
and such order approval the DIP Facility shall have become Final Orders.
7.7 Regulatory Approvals. All required approvals of Governmental Bodies for
Purchaser’s purchase of the Transferred Subsidiaries shall have been obtained by
ParentCo, the applicable Transferred Subsidiaries or Purchaser.
7.8 Closing Documents. Purchaser shall have delivered to ParentCo on the Closing
Date the documents and payments required to be delivered by it pursuant to
Sections 1.9 and 2.4.
ARTICLE VIII
TERMINATION OF AGREEMENT
8.1 Termination Prior to Closing. Notwithstanding anything in this Agreement to
the contrary, this Agreement may be terminated, and the transactions
contemplated by this Agreement abandoned, at any time prior to the Closing, upon
notice by the terminating party to the other party as follows:
(a) by the mutual written consent of ParentCo (on behalf of Sellers) and
Purchaser;
(b) by either ParentCo (on behalf of Sellers) or Purchaser if the Closing shall
not have occurred prior to the date that is one hundred fifty (150) days after
the date hereof (the “Termination Date”); provided, however, that the right to
terminate this Agreement under this Section 8.1(b) shall not be available to any
party whose failure to fulfill any obligation under this Agreement shall have
been the cause of, or shall have resulted in, the failure of the Closing to
occur prior to such date;
(c) (i) by ParentCo (on behalf of Sellers), if Purchaser breaches or fails to
perform in any respect any of its representations, warranties or covenants
contained in this Agreement and such breach or failure to perform (A) would give
rise to the failure of a condition set forth in Article VII, (B) cannot be or
has not been cured within ten (10) Business Days following delivery of written
notice of such breach or failure to perform, and (C) has not been waived by
ParentCo (on behalf of Sellers); or (ii) by Purchaser, if any Seller breaches or
fails to perform in any respect any of its representations, warranties or
covenants contained in this Agreement and such breach or failure to perform
(X) would give rise to the failure of a condition set forth in Article VI,
(Y) cannot be or has not been cured within ten (10) Business Days following
delivery of written notice of such breach or failure to perform, and (Z) has not
been waived by Purchaser.

 

50



--------------------------------------------------------------------------------



 



(d) (i) by ParentCo (on behalf of Sellers), if any of the conditions set forth
in Article VII shall have become incapable of fulfillment prior to the
Termination Date, or (ii) by Purchaser, if any of the conditions set forth in
Article VI shall have become incapable of fulfillment prior to the Termination
Date; provided, however, that the right to terminate this Agreement pursuant to
this Section 8.1(d) shall not be available if the failure of the party so
requesting termination to fulfill any obligation under this Agreement shall have
been the cause of the failure of such condition to be satisfied on or prior to
the Termination Date.
(e) by either ParentCo (on behalf of Sellers) or Purchaser, if the Bankruptcy
Court approves a sale, transfer or other disposition by Sellers to a Person (or
group of Persons) other than Purchaser of (i) all or substantially all of the
Transferred Assets, (ii) the Standard Casualty Shares and/or the Standard
Insurance Shares or substantially all of the assets of the Insurance
Subsidiaries, or (iii) the CountryPlace Shares or substantially all of the
assets of the Finance Subsidiaries (any of which, a “Competing Transaction”); or
(f) by Purchaser (provided that Purchaser is not then in material breach of any
provision of this Agreement), if any of the following shall occur:
(i) the Bankruptcy Case is dismissed or converted to one or more proceedings
under chapter 7 of the Bankruptcy Code, a trustee or examiner is appointed for
Sellers (or any of them), or the automatic stay under section 362 of the
Bankruptcy Code is lifted, modified or annulled as to Transferred Assets having
a value, either individually or in the aggregate, of at least $1,000,000;
(ii) the Bankruptcy Court denies any portion of the Bidding Procedures Motion
with respect to any of (A) the Break-Up Fee, (B) the Expense Reimbursement, or
(C) the ability of Purchaser, to the extent of its interest as assignee of
Fleetwood under the DIP Facility, to credit bid all outstanding amounts owing by
Sellers under the DIP Facility; or
(iii) the Bidding Procedures Order or the Sale Approval Order is modified in any
material respect without the consent of the Purchaser; or
(iv) the Sale Approval Order has not been entered by the Bankruptcy Court and
become a Final Order within ninety (90) days after the date hereof; provided,
however, that Purchaser shall not be entitled to exercise its rights under this
clause (iv) later than five (5) Business Days after such ninety (90) day period
has expired or if the Sale Approval Order has been entered by the Bankruptcy
Court prior to Purchaser exercising such rights.
8.2 Break-up Fee; Expense Reimbursement.
(a) In the event that this Agreement is terminated under Section 8.1(e), and
provided that (i) Purchaser is not in material breach of any provision of this
Agreement prior to such termination and (ii) a Competing Transaction has been
consummated, Seller shall pay to Purchaser, in cash, the sum of $1,100,000 (the
“Break-Up Fee”) at the time of the consummation of the Competing Transaction.
(b) In the event that this Agreement is terminated under Section 8.1(e), and
provided that (i) Purchaser is not in material breach of any provision of this
Agreement prior to such termination and (ii) a Competing Transaction has been
consummated, Seller shall reimburse Purchaser for reasonable, documented
out-of-pocket expenses actually incurred by Purchaser in connection with this
Agreement and the transactions contemplated hereby, the amount of which shall
not in the aggregate exceed $250,000 (the “Expense Reimbursement”), at the time
of the consummation of the Competing Transaction.

 

51



--------------------------------------------------------------------------------



 



(c) In the event that this Agreement is terminated under Section 8.1(e), the
Break-Up Fee and the Expense Reimbursement shall be Purchaser’s sole and
exclusive remedy against Sellers (and such remedies shall be available only if
in accordance with this Section 8.2 and the Bidding Procedures Order), in full
satisfaction of all of Sellers’ obligations hereunder. For the avoidance of
doubt, in the event of a breach or violation of any representation and warranty
or covenant or agreement of any Seller under this Agreement, if this Agreement
is terminated under Section 8.1(e), Purchaser’s sole and exclusive remedy
against Sellers or any Seller (whether in contract or tort, under statute, rule,
Law or otherwise) shall be to terminate this Agreement in accordance with
Section 8.1(e) and receive the Break-Up Fee and Expense Reimbursement in
accordance with this Section 8.2 and the Bidding Procedures Order.
8.3 Survival After Termination. If this Agreement is terminated pursuant to
Section 8.1 and the transactions contemplated hereby are not consummated, or if
the Bankruptcy Court does not approve this Agreement or the transactions
contemplated hereby, this Agreement shall become null and void and have no
further force or effect, except that any such termination shall be without
prejudice to the rights of any party on account of the non-satisfaction of the
conditions set forth in Article VI and Article VII resulting from fraud or
intentional misconduct of another party under this Agreement. Notwithstanding
anything in this Agreement to the contrary, the provisions of Sections 5.2
(Confidentiality), 5.3 (Expenses), 8.2, this Section 8.3 and Article IX shall
survive any termination of this Agreement.
ARTICLE IX
MISCELLANEOUS
9.1 Certain Definitions.
(a) As used in this Agreement, the following terms have the following meanings:
“Accounts Receivable” means, with respect to any Person, all trade and other
accounts receivable and other rights to payment from past or present customers
and other account debtors of such Person (including any such account receivable
or other right to payment due from any Affiliate of such Person), and the full
benefit of all security for such accounts or rights to payment, including all
trade, vendor and other accounts receivable representing amounts receivable in
respect of goods sold or services rendered to customers of such Person or in
respect of amounts refundable or otherwise due to such Person from vendors,
suppliers or other Persons.
“Accounts Receivable and Inventory Value Shortfall” means the amount, if any, by
which the aggregate value of the Accounts Receivable and Inventory of Sellers as
of the Effective Time is less than 75% of Sellers’ reported aggregate Accounts
Receivable and Inventory value as of October 29, 2010 (which, for added
certainty, shall exclude any Account Receivable of any Transferred Subsidiary),
as such aggregate value is determined in accordance with Section 1.12.

 

52



--------------------------------------------------------------------------------



 



“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with such specified Person; with the
term “control” (and its derivatives) meaning the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person whether through the ownership of voting securities,
contract or otherwise.
“Assignment and Assumption Agreement” means the Assignment and Assumption
Agreement substantially in the form of Exhibit B hereto to be executed by
Purchaser and the applicable Sellers on the Closing Date.
“Assumed Warranty Liabilities” means Liabilities arising under express written
warranties issued by any Seller in connection with the sale of a Seller’s
products produced in the Ordinary Course of Business at any of the Seller plants
listed on Schedule 9.1(a)(i), but only to the extent of the warranty terms set
forth in Exhibit E attached hereto. Assumed Warranty Liabilities shall not
include any Liability arising under any other written or oral warranty given by
any Seller or representative thereof or any other actual or purported warranty
obligation, including implied warranties (such as, but not limited to, implied
warranties of merchantability or fitness for particular purpose).
“Bill of Sale” means the Bill of Sale substantially in the form of Exhibit A
hereto to be executed by the applicable Sellers on the Closing Date.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which banks located in Dallas, Texas or Phoenix, Arizona are authorized or
obligated to close.
“Claim” means a suit, claim, action, proceeding, inquiry, investigation,
litigation, legal proceeding, written demand, charge, complaint, arbitration,
indictment, information, or grand jury subpoena, whether civil, criminal,
administrative, judicial or investigative and whether public or private, in each
case, filed with, made by or conducted or heard before a Governmental Body.
“COBRA” means the Consolidated Omnibus Reconciliation Act of 1985.
“Computer Software” means all computer software (including source code,
executable code, data, databases and documentation) owned by or licensed to any
Sellers which is used in or necessary for the conduct of the Business as it is
conducted on the date hereof.
“Confidential Information” means all information regarding a party’s business or
affairs, including business concepts, processes, methods, trade secrets,
systems, know-how, devices, formulas, product specifications, marketing methods,
prices, customer lists, supplier lists, methods of operation or other
information, whether in oral, written or electronic form, that is either:
(i) designated in writing (including by electronic mail) as confidential;
(ii) is of a nature such that a reasonable Person would know that it is
confidential; or (iii) is disclosed under circumstances such that a reasonable
Person would know it is confidential. Notwithstanding the foregoing, the
following information shall not be considered Confidential Information:
(A) information that is or becomes publicly available through no fault of the
party obligated to keep it confidential (or such party’s Affiliates or
Representatives); (B) information with regard to the other party that was
rightfully known by a party prior to commencement of discussions regarding the
subject matter of this Agreement, as evidenced by documentation; (C) information
that was independently developed by a party without use of the Confidential
Information, as evidenced by documentation; and (D) information rightfully
disclosed to a party by a third party without continuing restrictions on its use
or disclosure.

 

53



--------------------------------------------------------------------------------



 



“Contract” means any written or oral contract, agreement, arrangement,
understanding, lease, license, deed or instrument or other contractual or
similar arrangement or commitment, but excluding Purchase Orders.
“Effective Time” means 11:59 p.m. (Central Standard Time) on the Closing Date.
“Employee Benefit Plan” means any “employee benefit plan” as such term is
defined in ERISA §3(3)) and any other material employee benefit plan, program or
arrangement.
“Employee Pension Benefit Plan” has the meaning set forth in ERISA §3(2).
“Employee Welfare Benefit Plan” has the meaning set forth in ERISA §3(1).
“Encumbrances” means all interests, Liens, Claims, conditional sales agreements,
rights of first refusal or options.
“Environmental, Health and Safety Liabilities” means any and all Claims, costs,
damages, expenses, Liabilities and/or other responsibility or potential
responsibility arising from or under any Environmental Law or Occupational
Safety and Health Law (including compliance therewith).
“Environmental Laws” means all applicable federal, state, local, and foreign
Laws, all judicial and administrative orders and determinations, and all common
law concerning public health and safety, worker health and safety, pollution, or
protection of the environment, including all those relating to the presence,
use, production, generation, handling, transportation, treatment, storage,
disposal, distribution, labeling, testing, processing, discharge, release,
threatened release, control, exposure to, or cleanup of any hazardous materials,
substances, wastes, chemical substances, pesticides, pollutants, contaminants,
toxic chemicals, petroleum products or byproducts, asbestos, polychlorinated
biphenyls, noise, odor, mold, or radiation, including the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended; the
Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901 et seq.; the Hazardous
Materials Transportation Act, 49 U.S.C. §§ 5101 et seq.; the Clean Water Act, 33
U.S.C. §§ 1251 et seq.; the Toxic Substances Control Act, 15 U.S.C. §§ 2601 et
seq.; the Clean Air Act, 42 U.S.C. §§ 7401 et seq.; the Safe Drinking Water Act,
42 U.S.C. §§ 300f et seq.; the Atomic Energy Act, 42 U.S.C. §§ 2011 et seq.; the
Federal Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. §§ 136 et seq.; and
the Federal Food, Drug and Cosmetic Act, 21 U.S.C. §§ 301 et seq.

 

54



--------------------------------------------------------------------------------



 



“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended, together with the rules and regulations promulgated thereunder.
“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) (i) under common control within the meaning of
section 4001(b)(1) of ERISA with such Person, or (ii) which together with such
Person is treated as a single employer under sections 414(b), (c), (m), (n) or
(o) of the Tax Code.
“Final Order” means an order entered by the Bankruptcy Court or other court of
competent jurisdiction as to which: (i) no appeal, notice of appeal, motion for
reconsideration, motion to amend or make additional findings of fact, motion to
alter or amend judgment, motion for rehearing or motion for new trial has been
timely filed; (ii) the time for instituting or filing an appeal, motion for
rehearing or motion for new trial shall have expired; and (iii) if an appeal has
been timely filed no stay pending an appeal is in effect and the time for
requesting a stay pending appeal shall have expired; provided, however, that the
filing or pendency of a motion under Federal Rule of Bankruptcy Procedure 9024
shall not cause an order not to be deemed a “Final Order” unless such motion
shall be filed within ten (10) days of the entry of the order at issue.
“Finance Subsidiaries” means, collectively, CountryPlace Acceptance Corp., a
Nevada corporation, CountryPlace Acceptance GP, LLC, a Texas limited liability
company, CountryPlace Acceptance LP, LLC, a Delaware limited liability company,
CountryPlace Mortgage, Ltd., a Texas limited partnership, CountryPlace Title,
Ltd., a Texas limited partnership, CountryPlace Mortgage Holdings, LLC, a
Delaware limited liability company, CountryPlace Funding, a Delaware
corporation, CountryPlace Securitization, LLC, a Delaware limited liability
company, and CountryPlace Holdings, LLC, a Delaware limited liability company.
“GAAP” means United States generally accepted accounting principles.
“Governmental Body” means a domestic or foreign national, federal, state,
provincial, or local governmental, regulatory or administrative authority,
department, agency, commission, court, tribunal, arbitral body or self-regulated
entity.
“Hazardous Activity” means the distribution, generation, handling, importing,
management, manufacturing, processing, production, refinement, release, storage,
transfer, transportation, treatment or use (including any withdrawal or other
use of groundwater) of any Hazardous Material in, on, under, about or from any
Owned Real Property, whether or not in connection with the conduct of the
Business, except to the extent in material compliance with applicable
Environmental Law.
“Hazardous Material” means any substance, material or waste which is regulated
by any Environmental Law, including any material, substance or waste which is
defined as a “hazardous waste,” “hazardous material,” “hazardous substance,”
“extremely hazardous waste,” “restricted hazardous waste,” “contaminant,”
“pollutant,” “toxic waste” or “toxic substance” under any provision of
Environmental Law, and including petroleum, petroleum product, asbestos,
presumed asbestos-containing material or asbestos-containing material, urea
formaldehyde and polychlorinated biphenyls.

 

55



--------------------------------------------------------------------------------



 



“Hedging Contract” means any interest rate, currency or commodity swap
agreement, cap agreement or collar agreement, and any other agreement or
arrangement designed to protect a Person against fluctuations in interest rates,
currency exchange rates or commodity prices.
“Income Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Income Taxes, including any schedule
or attachment thereto, and including any amendment thereof.
“Indebtedness” means, with respect to any Person, without duplication: (a) any
indebtedness for borrowed money or issued in substitution for or exchange of
indebtedness for borrowed money, including principal, premium (if any), early or
prepayment penalties, charges, premiums, break fees or other similar charges,
and accrued interest; (b) any indebtedness or obligation evidenced by any bond,
debenture, note, debt security, unfunded letter of credit or other similar
instrument, including principal, premium (if any), early or prepayment
penalties, charges, premiums, break fees or other similar charges, and accrued
interest; (c) bank overdrafts (excluding undrawn lines) and outstanding checks
to the extent treated as bank overdrafts or otherwise included as debt in the
financial statements of such Person (without duplication) (it being understood
that only the amount of such bank overdraft or the portion of the check that is
treated as a bank overdraft or debt shall be treated as “Indebtedness”); (d) any
Liability under any sale and leaseback transaction, any synthetic lease or Tax
ownership operating lease transaction or under any lease recorded for accounting
purposes by such Person as a capitalized lease or a financing lease with respect
to which such Person is liable, contingently or otherwise, as obligor or
otherwise; (e) any Liability of such Person under deferred compensation plans,
stock appreciation rights plan, phantom stock plans, severance or bonus plans or
similar arrangements made payable as a result of the consummation of the
transactions contemplated by this Agreement or with respect to periods ending on
or prior to the Closing Date; (f) any off-balance sheet financing of such Person
(but excluding any leases recorded for accounting purposes by such Person as an
operating lease); (g) any dividends or distributions payable, or accrued for, by
such Person; (h) any Liability of such Person under any Hedging Contract;
(i) all indebtedness of others referred to in clauses (a) through (h) above
guaranteed directly or indirectly in any manner by such Person, or in effect
guaranteed directly or indirectly by such Person through an agreement (i) to pay
or purchase such indebtedness or to advance or supply funds for the payment or
purchase of such indebtedness, (ii) to purchase, sell or lease (as lessee or
lessor) property, or to purchase or sell services, primarily for the purpose of
enabling the debtor to make payment of such indebtedness or to assure the holder
of such indebtedness against loss, (iii) to supply funds to or in any other
manner invest in the debtor (including any agreement to pay for property or
services irrespective of whether such property is received or such services are
rendered) or (iv) otherwise to assure a creditor against loss, (k) all
indebtedness referred to in clauses (a) through (i) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Encumbrance on any property owned by such
Person, even though such Person has not assumed or become liable for the payment
of such indebtedness; and (k) any accrued and unpaid interest on, and any
prepayment premiums, penalties or similar contractual charges in respect of, any
of the foregoing Liabilities computed as though payment is being made in respect
thereof on the Closing Date; provided, however, that “Indebtedness” shall not
include (x) trade payables and accrued expenses to the extent such items are
aged sixty (60) days or less; or (y) prepaid or deferred revenue to the extent
such revenue is reflected as a current liability in the Most Recent Financial
Statements; or (z) purchase price holdbacks arising in the Ordinary Course of
Business in respect of a portion of the purchase prices of an asset to satisfy
unperformed obligations of the seller of such asset to the extent that holdbacks
are reflected as a current liability in the Most Recent Financial Statements.

 

56



--------------------------------------------------------------------------------



 



“Insider” means any executive officer, director, governing body member, majority
(i.e., greater than 50%) equity holder, partner in a partnership or Affiliate,
as applicable, of any Seller or Transferred Subsidiary or any predecessor or
Affiliate of any Seller or Transferred Subsidiary or any individual related by
blood, marriage or adoption to any such individual.
“Insurance Subsidiaries” means, collectively, Standard Casualty Co., a Texas
corporation, Standard Insurance Agency, Inc., a Texas corporation, and Palm
Harbor Ins. Agency of Texas, a Texas corporation.
“Intellectual Property” means all of the following in any jurisdiction
throughout the world (i) trade names, trademarks and service marks, service
names, brand names, logos, Internet domain names, trade dress and similar
rights, logos, slogans, and corporate names (and all translations, adaptations,
derivations and combinations of the foregoing), and general intangibles of a
like nature, together with all goodwill associated with each of the foregoing
and all registrations and applications to register any of the foregoing
(“Marks”); (ii) patents, patent applications and patent disclosures, together
with all reissuances, divisionals, continuations, continuations-in-part,
revisions, reissues, extensions and reexaminations thereof (“Patents”);
(iii) copyrights (whether registered or unregistered) and applications for
registration and copyrightable works (“Copyrights”); (iv) confidential and
proprietary information, including trade secrets and know-how (including ideas,
research and development, engineering designs and related approvals of
Governmental Bodies, self-regulatory organizations, and trade associations,
inventions, formulas, compositions, manufacturing and production processes and
techniques, designs, drawings and specifications; and (vi) all licenses and
sublicenses held by any Seller as licensee pertaining to intellectual property
of any other Person; and for the avoidance of doubt, “Intellectual Property”
shall exclude Computer Software.
“Inventory” means all inventory of Seller, including raw and packing materials,
work-in-progress, finished goods, supplies, parts and similar items related to,
used or held for use in connection with the Business.
“IRS” means the United States Internal Revenue Service.
“Knowledge” means, when used to qualify any representation, warranty or other
statement of Sellers contained herein, the actual current knowledge of any of
Larry H. Keener, Kelly Tacke, Ron Powell (solely as to Palm Harbor Homes, Inc.
and Nationwide Homes, Inc.), Gavin Ryan (solely as to Standard Casualty Co. and
its subsidiaries), Joe Kesterson (solely as to Palm Harbor Homes, Inc.) or Greg
Aplin (solely as to CountryPlace Acceptance Corporation and its subsidiaries)
after reasonable investigation or inquiry into the subject matter of the
representation, warranty or other statement to which such term is being applied.

 

57



--------------------------------------------------------------------------------



 



“Law” means any federal, state, local or foreign statute, law, rule, regulation,
order, writ, ordinance, judgment, governmental directive, injunction, decree or
other requirement of any Governmental Body (including the Bankruptcy Code).
“Liabilities” means any direct or indirect, primary or secondary, liability,
indebtedness, obligation, penalty, cost or expense (including costs of
investigation, collection and defense), claim, deficiency, guaranty or
endorsement of or by any Person of any type, whether known or unknown, accrued,
absolute or contingent, liquidated or unliquidated, choate or inchoate, matured
or unmatured, disputed or undisputed, secured or unsecured, joint or several,
due or to become due, vested or unvested, executory, determined, determinable or
otherwise. Without limiting the foregoing, the term “Liabilities” includes and
refers to all liabilities and obligations for or with respect to Taxes,
including liabilities for Taxes of any Person under Treasury Regulation
Section 1.1502 6 (or any similar provision of any applicable Law), as a
transferee or successor, by contract, or otherwise.
“Lien” means any security interest, mortgage, pledge, lien, encumbrance, charge
or claim (as defined in section 101(5) of the Bankruptcy Code).
“Material Adverse Effect” means any circumstance, occurrence, event or change
that has or could be reasonably expected to have a material adverse effect on
(a) the Transferred Assets, the Assumed Liabilities, the Business or the assets
and Liabilities of the Transferred Subsidiaries, in each case taken as a whole,
or (b) the ability of Sellers to timely satisfy and perform their obligations
under this Agreement and consummate the transactions contemplated hereby;
provided, however, that in no event shall any of the following be deemed to
constitute, nor shall any of the following be taken into account in determining
whether there has been or shall be, a Material Adverse Effect: (i) general
economic or business conditions or changes therein, including changes in
interest or currency rates, or acts of war, civil unrest or terrorism; (ii) any
change in Law; (iii) any occurrence or condition generally affecting the
industries in which the Business operates, including any change in such
conditions; (iv) any occurrence or condition arising out of the announcement of
the transactions described in this Agreement or the performance of the
transactions contemplated hereby (including any occurrence or condition arising
out of the identity of or facts relating to Purchaser); and (v) any effect or
result of a breach of this Agreement by Purchaser; provided, further, that the
circumstances, changes, developments, events or states of facts set forth in
clauses (i), (ii), (iii) above shall be taken into account in determining
whether a Material Adverse Effect has occurred to the extent, and only to the
extent, such circumstances, changes, developments, events or states of facts
have a disproportionately adverse effect on the Transferred Assets, the Assumed
Liabilities, the Business and the assets and Liabilities of the Transferred
Subsidiaries, taken as a whole, as compared to other participants in the
industries in which Sellers and the Transferred Subsidiaries operate.
“Occupational Safety and Health Law” means any applicable Law designed to
provide safe and healthful working conditions and to reduce occupational safety
and health hazards, including the Occupational Safety and Health Act, and any
program, whether governmental or private (such as those promulgated or sponsored
by industry associations and insurance companies), designed to provide safe and
healthful working conditions.

 

58



--------------------------------------------------------------------------------



 



“Ordinary Course of Business” means the operation of the Business by Sellers and
the Transferred Subsidiaries in the usual and ordinary course in a manner
substantially similar to the manner in which Sellers and the Transferred
Subsidiaries operated, including after the commencement of the Bankruptcy Case
and as permitted under the Bankruptcy Code and by the Bankruptcy Court.
“Permitted Encumbrance” means: (i) the Virgo Security Interest, (ii) the
security interest granted under the Textron Facility, (iii) Encumbrances for
Taxes and assessments not yet payable; (iv) Encumbrances that shall be released
at or prior to the Closing; and (v) (A) easements, rights-of-way, servitudes,
permits, licenses, surface leases, ground leases to utilities, municipal
agreements, railway siding agreements and other similar rights, all as reflected
in the official records of the jurisdictions where any real property is located,
(B) conditions, covenants or other restrictions reflected in the official
records of the jurisdictions where any real property is located, and
(C) easements for streets, alleys, highways, telephone lines, gas pipelines,
power lines, railways and other easements and rights-of-way on, over or in
respect of any real property, all as reflected in the official records of the
jurisdictions where any real property is located; in each case with respect to
clauses (iii) through (v) above, individually or in the aggregate, that do not
or would not reasonably be expected to materially and adversely affect the
current use or value of the property subject thereto or the operations of the
Business as it is currently conducted by Sellers and the Transferred
Subsidiaries.
“Person” means any individual, corporation, partnership, limited liability
company, limited liability partnership, firm, joint venture, association,
joint-stock company, trust, unincorporated organization, Governmental Body or
other entity.
“Pre-Closing Claims” means (i) Claims asserted by or against a Seller prior to
the Closing Date, and (ii) counterclaims with respect to a Claim asserted by or
against a Seller prior to the Closing Date.
“Purchase Order” means (i) any open purchase order (or equivalent document)
received and accepted by any Seller from any customer of the Business in the
Ordinary Course of Business for the production and sale of any finished goods
Inventory capable of being produced at any Real Property (based on its current
configuration), whether or not such purchase order or equivalent document was
originally intended for fulfillment at a Real Property, or (ii) any open
purchase order (or equivalent document) delivered by any Seller to any third
party vendor or supplier for the purchase by such Seller from such vendor or
supplier in the Ordinary Course of Business of raw materials, supplies or other
similar Inventory intended for use in the production of finished goods Inventory
from any Real Property or for any other conduct of operations at any Real
Property.
“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, or leaching into the indoor or outdoor
environment, or into or out of any property.
“Representative” means, with respect to a particular Person, any director,
officer, manager, partner, member, employee, agent, consultant, advisor or other
representative of such Person, including legal counsel, accountants, and
financial advisors.

 

59



--------------------------------------------------------------------------------



 



“Tax” or “Taxes” means all taxes, charges, fees, imposts, levies or other
assessments, including all net income, franchise, profits, gross receipts,
capital, sales, use, ad valorem, value added, transfer, transfer gains,
inventory, capital stock, license, withholding, payroll, employment, social
security, unemployment, excise, severance, stamp, occupation, real or personal
property, and estimated taxes, customs duties, fees, assessments and charges of
any kind whatsoever, together with any interest and any penalties, fines,
additions to tax or additional amounts thereon, imposed by any taxing authority
(federal, state, local or foreign) and shall include any transferee Liability in
respect of Taxes.
“Tax Code” means the Internal Revenue Tax Code of 1986, as amended.
“Tax Return” means any return, declaration, report, form, estimate, information
return or statement required to be filed in respect of any Taxes or to be
supplied to a taxing authority in connection with any Taxes.
“Textron Facility” means that certain Amended and Restated Agreement for
Wholesale Financing (Finished Goods – Shared Credit Facility) dated May 25,
2004, as amended, by and among ParentCo, Palm Harbor Manufacturing, L.P., Palm
Harbor Homes I, L.P., Palm Harbor Marketing, Inc., Textron Financial Corporation
and the other “Lenders” named therein.
“Title Company” means First American Title Company, or such alternate title
company as ParentCo and Purchaser shall agree.
“Transferred Subsidiaries” means, collectively, the Finance Subsidiaries and the
Insurance Subsidiaries, and “Transferred Subsidiary” means any of them.
“Unauthorized Indebtedness” means, as of the Effective Time, any Indebtedness of
any Transferred Subsidiary other than (i) the Virgo Indebtedness and
(ii) Indebtedness incurred under construction lending facilities entered into in
the Ordinary Course of Business by CountryPlace Mortgage, Ltd. with third party
lenders prior to the date hereof.
“Virgo Indebtedness” means any Indebtedness owing by CountryPlace Acceptance
Corporation, CountryPlace Mortgage, Ltd., CountryPlace Mortgage Holdings, LLC,
ParentCo, CountryPlace Acceptance G.P., LLC and CountryPlace Acceptance L.P.,
LLC to the “Lender” parties (or their successors, assigns or nominees) under
that certain Credit Agreement dated as of January 29, 2010 by and among
CountryPlace Acceptance Corporation, CountryPlace Mortgage, Ltd., CountryPlace
Mortgage Holdings, LLC, ParentCo, CountryPlace Acceptance G.P., LLC,
CountryPlace Acceptance L.P., LLC, the “Lenders” who are party to such Credit
Agreement and Virgo Service Company LLC.
“Virgo Security Interest” means the security interest in certain collateral
granted to Virgo Service Company LLC as Administrative Agent and Collateral
Agent under that certain Guaranty and Security Agreement dated as of January 29,
2010 by and among CountryPlace Acceptance Corporation, CountryPlace Mortgage,
Ltd., CountryPlace Mortgage Holdings, LLC, ParentCo, CountryPlace Acceptance
G.P., LLC, CountryPlace Acceptance L.P., LLC and Virgo Service Company LLC.

 

60



--------------------------------------------------------------------------------



 



(b) The following capitalized terms are defined in the following Sections of
this Agreement:

      Definition   Location
Acquired Leased Real Property
  2.10(a)
Agreement
  Preamble
Allocation
  1.13
Assumed Contracts
  1.1(f)
Assumed Liabilities
  1.3
Bankruptcy Case
  Recitals
Bankruptcy Code
  Recitals
Bankruptcy Court
  Recitals
Bankruptcy Court Approval
  5.7
Base Price
  1.6
Bidding Procedures
  5.7(a)(ii)
Bidding Procedures Motion
  5.7(a)(ii)
Bidding Procedures Order
  5.7(a)(ii)
Books and Records
  1.1(k)
Break-Up Fee
  8.2(a)
Business
  Recitals
Closing
  1.7
Closing Apportionments
  2.10
Closing Date
  1.7
Closing Payment
  1.6
Closing Statements
  2.3(a)
Competing Transaction
  8.1(e)
Cure Costs
  1.4
Deeds
  2.3(b)
DIP Facility
  Recitals
Excluded Assets
  1.2
Excluded Liabilities
  1.5
Existing Insurance Policies
  5.13
Expense Reimbursement
  8.2(b)
Final Price Adjustment
  1.11(d)
Finance Business
  Recitals
Fleetwood
  Recitals
Home Business
  Recitals
Insurance Business
  Recitals
Insurance Representative
  3.8(d)
Interim DIP Facility Owner
  5.7(a)(i)
Inventory
  1.1(d)
Leased Real Property / Leased Real Properties
  3.12(b)
Most Recent Financial Statements
  3.5
Objection Notice
  1.11(b)
Owned Real Property / Owned Real Properties
  3.12(a)
ParentCo
  Preamble
Permits
  3.9(a)

 

61



--------------------------------------------------------------------------------



 



      Definition   Location
Permitted Disclosures
  5.2(a)
Petition Date
  Recitals
Post-Closing Price Adjustment
  1.11(b)
Purchase Price
  1.6
Purchaser
  Preamble
Purchaser’s Certificate
  7.1
Real Properties
  3.12(b)
Real Property Lease
  3.12(b)
Real Property Escrow
  2.1
Reinsurance Contract
  3.10(b)(ix)
Sale Approval Order
  5.7(a)(iii)
Sellers
  Preamble
Sellers’ Certificate
  6.1
Standard Casualty Share
  1.1(a)
Surveys
  2.6
Tangible Personal Property
  1.1(c)
Termination Date
  8.1(b)
Title Commitment
  2.6
Title Commitments
  2.6
Title Policies
  2.7
Transferred Assets
  1.1
Transferred IP
  1.1(i)
Transferred Permits
  1.1(j)
Transferred Seller Employee
  5.12(a)
WARN Act
  3.26(e)

9.2 Consent to Jurisdiction; Service of Process; Waiver of Jury Trial.
(a) The parties hereto irrevocably and unconditionally consent to submit to the
jurisdiction of the Bankruptcy Court for any litigation arising out of or
relating to this Agreement and the transactions contemplated hereby (and agree
not to commence any litigation relating hereto except in the Bankruptcy Court).
(b) Any and all service of process and any other notice in any such Claim shall
be effective against any party if given personally or by registered or certified
mail, return receipt requested, or by any other means of mail that requires a
signed receipt, postage prepaid, mailed to such party as herein provided.
Nothing herein contained shall be deemed to affect the right of any party to
serve process in any manner permitted by Law or to commence legal proceedings or
otherwise proceed against any other party in any other jurisdiction.
(c) If any Claim is brought by any party hereto to enforce its rights or another
party’s obligations under this Agreement or any other agreement, document or
instrument to be delivered by such party at the Closing, the substantially
prevailing party in such Claim shall be entitled to recover its reasonable
attorneys’ fees and expenses and other costs incurred in such Claim, in addition
to any other relief to which it may be entitled.

 

62



--------------------------------------------------------------------------------



 



(d) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.
9.3 Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be deemed to have been duly given (i) on the day
of delivery if delivered in person, (ii) on the day of delivery if delivered by
facsimile upon confirmation of receipt (provided that if delivery is completed
after the close of business, then the next Business Day), (iii) on the first
(1st) Business Day following the date of dispatch if delivered using a next-day
service by a nationally recognized express courier service, or (iv) on the
earlier of confirmed receipt or the fifth (5th) Business Day following the date
of mailing if delivered by registered or certified mail, return receipt
requested, postage prepaid. All notices hereunder shall be delivered as set
forth below, or pursuant to such other instructions as may be designated by
notice given in accordance with this Section 9.3 by the party to receive such
notice:

  (a)  
if to Purchaser, to:

Palm Harbor Homes, Inc.
c/o Cavco Industries, Inc.
1001 North Central Avenue, Suite 800
Phoenix, Arizona 85004-1935
Attention: James P. Glew, General Counsel
Facsimile: (602) 256-6189
and to:
Third Avenue Management
622 Third Avenue, 32nd Floor
New York, New York 10017
Attention: Robert Jordan, Sr. Managing Director, Corporate Counsel
Facsimile: (212) 735-0003
with a copy (which shall not constitute notice to Purchaser) to:
Snell & Wilmer L.L.P.
One Arizona Center
400 E. Van Buren
Phoenix, Arizona 85004
Attention: Garth D. Stevens
Facsimile: (602) 382-6070

 

63



--------------------------------------------------------------------------------



 



  (b)  
if to any of Sellers, to:

Palm Harbor Homes, Inc.
15303 Dallas Parkway, Suite 800
Addison, Texas 75001-4600
Attention: Larry H. Keener, Chairman, President & CEO
Facsimile: (972) 764-9020
with a copy (which shall not constitute notice to Sellers) to
Locke Lord Bissell & Liddell LLP
2200 Ross Avenue, Suite 2200
Dallas, Texas 75201
Attention: Gina E. Betts
Facsimile: (214) 756-8515
9.4 Entire Agreement. This Agreement (including the Exhibits and Schedules
hereto), the DIP Facility and any other ancillary agreements executed by the
parties hereto in connection with the consummation of the transactions
contemplated by this Agreement and the DIP Facility contain the entire agreement
among the parties with respect to the subject matter hereof and thereof and
supersede all prior agreements, written or oral, with respect thereto.
9.5 Non-Survival of Representations, Warranties and Covenants. The respective
representations, warranties and covenants of Sellers and Purchaser contained in
this Agreement and any certificate delivered pursuant hereto shall terminate at,
and not survive, the Closing; provided, that this Section shall not limit any
covenant or agreement of the parties that by its terms requires performance
after the Closing.
9.6 Amendments. This Agreement may be amended, superseded, canceled, renewed or
extended only by a written instrument signed by Purchaser and ParentCo (on
behalf of Sellers).
9.7 Waiver. Each party hereto may (a) extend the time for the performance of any
of the obligations or other acts of the other party hereto, (b) waive any
inaccuracies in the representations and warranties of the other party contained
herein or in any document delivered pursuant hereto, (c) waive compliance with
any of the agreements of the other party contained herein, or (d) waive
satisfaction of any condition to its obligations hereunder. Any such extension
or waiver shall be valid only if set forth in an instrument in writing signed by
the party to be bound thereby. No delay on the part of any party in exercising
any right, power or privilege hereunder shall operate as a waiver thereof, nor
shall any waiver on the part of any party of any such right, power or privilege,
nor any single or partial exercise of any such right, power or privilege,
preclude any further exercise thereof or the exercise of any other such right,
power or privilege. All remedies, rights, undertakings, obligations, and
agreements contained herein shall be cumulative and not mutually exclusive.
9.8 Governing Law. This Agreement and all Claims with respect thereto shall be
governed by and construed in accordance with the federal bankruptcy law, to the
extent applicable, and, where state law is implicated, the laws of the State of
Delaware without regard to any conflict of laws rules thereof that might
indicate the application of the laws of any other jurisdiction.

 

64



--------------------------------------------------------------------------------



 



9.9 Binding Effect; Assignment. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and assigns. This
Agreement is not assignable by any party without the prior written consent of
each other party.
9.10 Interpretation; Headings. All pronouns and any variations thereof refer to
the masculine, feminine or neuter, singular or plural, as the context may
require. All terms defined in this Agreement in their singular or plural forms
have correlative meanings when used herein in their plural or singular forms,
respectively. Unless otherwise expressly provided, the words “include,”
“includes” and “including” do not limit the preceding words or terms and shall
be deemed to be followed by the words “without limitation.” All references
herein to “Sections” shall be deemed references to such parts of this Agreement,
unless the context shall otherwise require. All references herein to “Schedules”
and “Exhibits” shall mean the Schedules and Exhibits attached to this Agreement
and forming a part hereof. The Section headings in this Agreement are for
reference only and shall not affect the interpretation of this Agreement. The
parties acknowledge and agree that (a) each party and its counsel reviewed and
negotiated the terms and provisions of this Agreement and have contributed to
its revision, (b) the rule of construction to the effect that any ambiguities
are resolved against the drafting party shall not be employed in the
interpretation of this Agreement, and (c) the terms and provisions of this
Agreement shall be construed fairly as to all parties, regardless of which party
was generally responsible for the preparation of this Agreement. Dates and times
set forth in this Agreement for the performance of the parties’ respective
obligations hereunder or for the exercise of their rights hereunder shall be
strictly construed, time being of the essence of this Agreement. If the date
specified or computed under this Agreement for the performance, delivery,
completion or observance of a covenant, agreement, obligation or notice by any
party, or for the occurrence of any event provided for herein, is a day other
than a Business Day, then the date for such performance, delivery, completion,
observance or occurrence shall automatically be extended to the next Business
Day following such date.
9.11 Severability of Provisions. If any provision or any portion of any
provision of this Agreement shall be held invalid or unenforceable, the
remaining portion of such provision and the remaining provisions of this
Agreement shall not be affected thereby. If the application of any provision or
any portion of any provision of this Agreement to any Person or circumstance
shall be held invalid or unenforceable, the application of such provision or
portion of such provision to Persons or circumstances other than those as to
which it is held invalid or unenforceable shall not be affected thereby.
9.12 Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts together shall constitute one and the same
instrument. Each counterpart may consist of a number of copies hereof each
signed by less than all, but together signed by all, of the parties hereto.

 

65



--------------------------------------------------------------------------------



 



9.13 No Third Party Beneficiaries. Except as otherwise set forth in this
Agreement, no provision of this Agreement is intended to, or shall, confer any
third party beneficiary or other rights or remedies upon any Person other than
the parties hereto.
Remainder of Page Intentionally Left Blank
Signature Page Follows

 

66



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Asset Purchase Agreement as
of the date first above written.

            SELLERS:

Palm Harbor Homes, Inc., a Florida corporation
      By:   /s/ Larry Keener         Name:   Larry H. Keener        Title:  
President and CEO   

            Palm Harbor GenPar, LLC, a Nevada limited liability
company
      By:   /s/ Larry Keener         Name:   Larry H. Keener        Title:  
President   

            Palm Harbor Mfg., L.P., a Texas limited partnership
      By:   /s/ Larry Keener         Name:   Larry H. Keener        Title:  
President   

            Palm Harbor Real Estate, LLC, a Texas limited
liability company
      By:   /s/ Larry Keener         Name:   Larry H. Keener        Title:  
President of Sole Member   

            Nationwide Homes, Inc., a Delaware corporation
      By:   /s/ Larry Keener         Name:   Larry H. Keener        Title:  
Chairman   

Signature Page to Asset Purchase Agreement

 

 



--------------------------------------------------------------------------------



 



            Palm Harbor Albemarie, LLC, a Delaware corporation
      By:   /s/ Larry Keener         Name:   Larry H. Keener        Title:  
President  

            PURCHASER:

Palm Harbor Homes, Inc., a Delaware corporation
      By:   /s/ Joseph H. Stegmayer         Name:   Joseph H. Stegmayer       
Title:   President   

Signature Page to Asset Purchase Agreement

 

 